 



Exhibit 10.2
 
 
AMENDED AND RESTATED
PREFERRED VENDOR AGREEMENT
BY AND AMONG
CONNECTICUT GENERAL LIFE INSURANCE COMPANY
and
UNITED STATES PHARMACEUTICAL GROUP, LLC and
NATIONSHEALTH, INC.
as of
 
 
May 26, 2006
 
 

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 



--------------------------------------------------------------------------------



 



This AMENDED AND RESTATED PREFERRED VENDOR AGREEMENT (this “Agreement”), dated
as of May 26, 2006 (the “Effective Date”), is made and entered into by and
between Connecticut General Life Insurance Company, a Connecticut corporation,
(“CIGNA”), and UNITED STATES PHARMACEUTICAL GROUP, LLC, a Delaware limited
liability company, (“USPG”) and NATIONSHEALTH, INC., a Delaware corporation and
the indirect owner of all of the membership interest of USPG (“NationsHealth”).
WHEREAS, the Medicare Prescription Drug Benefit program was established by
Section 101 of the Medicare Prescription Drug, Improvement, and Modernization
Act of 2003 (the “MMA”) and is codified in Sections 1860D-1 through 1860D-41 of
the Social Security Act (the “Act”) and created a new Part D, known as the
Voluntary Prescription Drug Benefit Program (hereinafter referred to as
“Part D”);
WHEREAS, CIGNA submitted an application to the Centers for Medicare and Medicaid
Services (“CMS”) under Part D to become a Prescription Drug Plan (“PDP”) sponsor
in each of the thirty-four Part D regions designated by CMS;
WHEREAS, CIGNA, USPG and NationsHealth entered into this Agreement (then known
as a Strategic Agreement) on May 4, 2005, as amended by the parties on
October 4, 2005, and February 20, 2006;
WHEREAS the parties now desire to amend and restate this Agreement in its
entirety as described herein;
NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:
ARTICLE I
SERVICES AND OBLIGATIONS OF USPG
SECTION 1.01 General Responsibilities. USPG shall provide to CIGNA the services
(collectively, the “Services”) set forth in this Article I. The Services shall
consist of the activities enumerated in Section 1.02 for all CMS contract years,
the activities enumerated in Sections 1.03 through 1.06 for the 2006 CMS
contract year, and those enumerated in Section 1.07 for subsequent CMS contract
years. The Parties agree that the Services as described in Exhibits 1.03, 1.04,
1.05 and 1.06 were agreed to at the beginning of Part D. From that time through
the Effective Date, the Parties’ actual experience with Part D has added clarity
regarding the requirements for the performance of the Services, or which Party
should take responsibility for the performance of specific Services. As a
result, from time to time the Parties have mutually agreed to adopt certain
adjustments to the Services and the standards pertaining thereto that may differ
from those described in Exhibits 1.03, 1.04, 1.05 and 1.06. The Parties hereby
agree that these mutually agreed upon adjustments will continue in effect for
the remainder of the 2006 CMS contract year. Thereafter, the Services, and the
standards pertaining thereto, will be governed by Exhibits 1.07 and 5.04. The
Services shall be performed, at a minimum, consistent with the timeliness,
accuracy and quality standards set forth in CMS instructions and guidelines,
provided, however, that the Parties may agree to standards in addition, or in
excess of, those established by CMS.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

2



--------------------------------------------------------------------------------



 



SECTION 1.02 Part D Capabilities. USPG will develop the systems and
infrastructure required to perform the Services in conformance with CMS
regulations and guidance, as described in Exhibit 1.02.
SECTION 1.03 Marketing and Beneficiary Communication. USPG will provide
marketing and beneficiary communication services in conformance with CMS
regulations and guidance, as described in Exhibit 1.03 and consistent with the
standards of performance described therein.
SECTION 1.04 Enrollment Billing and Premium Collection. USPG will provide
Enrollee billing and collection services, including, but not limited to,
Enrollee-specific premium billing, and collection information in support of
financial reporting and reconciliation processes, all in conformance with CMS
regulations and guidance, as described in Exhibit 1.04 and consistent with the
standards of performance described therein.
SECTION 1.05 Enrollment and Eligibility. USPG will provide Enrollee management
entry point and servicing in conformance with CMS regulations and guidance, as
described in Exhibit 1.05 and consistent with the standards of performance
described therein. USPG will also provide disenrollment management in
conformance with CMS regulations and guidance, as described in Exhibit 1.05 and
consistent with the standards of performance described therein.
SECTION 1.06 Enrollee Inquiries and Grievance Processing. USPG will be
responsible for Enrollee inquiries and grievance processing in conformance with
CMS regulations and guidance, as described in Exhibit 1.06 and consistent with
the standards of performance described therein.
SECTION 1.07 Services Related to the 2007 and Subsequent CMS Contract Years.
USPG will make available the services as described in Exhibit 1.07 and
consistent with the standards of performance described therein and in
conformance with CMS regulations and guidance as described in Exhibit 1.07.
SECTION 1.08 Services Expense Authorization. In connection with any expenditure
for the NationsHealth CIGNA-Funded Interim Service Expenses as defined in
Exhibit 3.01 the Parties shall issue a joint Purchase Order in the form attached
Exhibit 1.08. Any payment obligations incurred by a Party pursuant to the
issuance of a Joint Purchase Order shall survive the termination of this
Agreement for any reason and shall remain an obligation of such Party to be
allocated between the Parties in accordance with the terms of Exhibit 3.01,
Interim Compensation.
SECTION 1.09 NationsHealth Develpomental Costs. NationsHealth and/or USPG will
fund the NationsHealth Developmental Costs described in Exhibit 1.09.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

3



--------------------------------------------------------------------------------



 



ARTICLE II
REPRESENTATIONS AND WARRANTIES OF CIGNA
     SECTION 2.01 CIGNA hereby represents and warrants to USPG and NationsHealth
as follows:
(a) Corporate Status; Authorizations. CIGNA is a corporation duly incorporated,
validly existing and in good standing under the Laws of the State of
Connecticut. CIGNA has the corporate power and authority, and all licenses,
permits or other authorizations required for CIGNA to carry on its business as
now conducted and as contemplated by this Agreement, except where the failure to
possess any such authority, authorization, licenses, permits or other
authorizations would not have a Material Adverse Effect. The execution, delivery
and performance of this Agreement by CIGNA have been duly authorized by all
necessary corporate action of CIGNA and this Agreement constitutes the valid and
binding obligations of CIGNA enforceable against it in accordance with their
terms, except as may be limited by bankruptcy, insolvency, moratorium or other
similar Laws affecting creditors’ rights generally, and subject to general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law).
(b) Part D Qualification. CIGNA is a risk bearing entity licensed to provide
health insurance benefits in each of the fifty states and the District of
Columbia; has, or will develop, a pharmacy network that meets, or will meet, CMS
access standards for a PDP sponsor; and otherwise qualifies for one or more
Part D contracts.
(c) Part D Contract Requirements. CIGNA will comply with all of the requirements
imposed by any Part D Contract it executes with CMS, provided, however, that
CIGNA’s failure to comply with any Part D Contract requirements will not be
grounds for termination of this Agreement unless CMS terminates the Part D
Contract based on CIGNA’s failure to comply.
(d) State Licensure. CIGNA will continuously maintain all appropriate state
insurance licenses, permits, or qualifications for the provision of its services
to Enrollees under the PDP.
SECTION 2.02 Developmental Costs. CIGNA will develop the systems and
infrastructure described in Exhibit 2.02.
ARTICLE III
COMPENSATION
SECTION 3.01 Determination of Compensation Through December 31, 2006. The
compensation to USPG for its Services as described in this Agreement shall be
determined as described in Exhibit 3.01, Interim Compensation, for the period
through December 31, 2006.
SECTION 3.02 Determination of Compensation for Services Related to the 2007 and
Subsequent Plan Years. The compensation to USPG for its Services as described in
this

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

4



--------------------------------------------------------------------------------



 



Agreement shall be determined as described in Exhibit 1.07 for the CMS contract
years beginning January 1, 2007, January 1, 2008, and January 1, 2009.
SECTION 3.03 Acceptance of Preferred Vendor Status. CIGNA has designated USPG as
a Preferred Vendor in connection with the provision of the Services.
SECTION 3.04 Triggers for, Payment of, and Computation of Preferred Vendor Fee.
(a) Triggers for Preferred Vendor Fee. USPG shall be entitled to a Preferred
Vendor Fee with respect to the applicable CMS contract years in the event of the
following conditions:

  (i)  
in the 2007 CMS contract year, if CIGNA directs that USPG provide the Services
to less than ***;

  (ii)  
in the 2008 CMS contract year, if CIGNA directs that USPG provide the Services
to less than *** and the *** to is less than ***; and,

  (iii)  
in the 2009 CMS contract year, if CIGNA directs that USPG provide the Services
to less than *** and the *** of *** to is less than ***.

(b) Payment of Preferred Vendor Fee. Within forty-five (45) days of the end of
each calendar quarter, CIGNA will calculate whether USPG has earned an interim
Preferred Vendor Fee for that quarter based on (A) the existence of conditions
(i) or (ii) or (iii), above, and (B) the excess, if any, of the year-to-date ***
of *** for the applicable contract year over the *** actually ***. If earned by
USPG, CIGNA shall pay the interim Preferred Vendor Fee to USPG before the last
day of such forty-five (45) day period. Within forty-five (45) days of the end
of each CMS contract year, CIGNA shall reconcile all interim Preferred Vendor
Fees paid during the year against the total Preferred Vendor Fee actually due
and owing, if any, for such year based on the formula set forth in this
Section 3.04. USPG or CIGNA, as the case may be, shall pay to the other any
amount owing to the other as determined by such reconciliation within ten
(10) days of the last day of such forty-five (45) day period.
(c) Computation of Preferred Vendor Fee. The Preferred Vendor Fee shall be equal
to *** multiplied by the excess, if any, of the following respective *** over
the *** of *** actually *** in accordance with this Agreement during the
applicable CMS contract year:

  (i)  
for the 2007 CMS contract year, ***;
    (ii)  
for the 2008 CMS contract year *** or all of the ***;

  (iii)  
for the 2009 CMS contract year, *** or all of the ***.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

5



--------------------------------------------------------------------------------



 



ARTICLE IV
ADDITIONAL AGREEMENTS
     SECTION 4.01 Legal and Regulatory Compliance.
(a) Each Party shall carry out its duties and obligations under this Agreement
in material compliance with all applicable Laws. USPG shall provide Services
under this Agreement to Enrollees in accordance with the terms and conditions of
this Agreement and in a manner consistent with the requirements of the Medicare
statutes, regulations, CMS guidance and CIGNA policies, including but not
limited to CIGNA’s CMS-required compliance programs with respect to Medicare
Part D, as amended from time to time, and training thereon, provided, however,
that such policies and compliance programs, as amended, shall have been
furnished in writing to USPG which shall have a reasonable period of time for
their implementation. With respect to CIGNA policies other than CIGNA’s
CMS-required compliance program, CIGNA shall not require compliance by
NationsHealth in excess of that required from CIGNA’s other Part D
subcontractors. USPG shall maintain all applicable licenses required to carry
out its business activities and shall further comply with CIGNA policies and
procedures and all applicable laws and regulations to ensure that its Services
are provided in a culturally competent manner to Enrollees, including those with
limited English proficiency or reading skills, diverse cultural and ethnic
backgrounds, and physical or mental disabilities.
(b) USPG, in its status as a first tier Part D contracting entity, shall
cooperate in CIGNA’s implementation of CMS’ Prescription Drug Benefit Manual
Chapter 9—Part D Program to Control Fraud, Waste and Abuse (“Chapter 9”). USPG
shall promptly investigate any suspected incidents of fraud, waste and abuse and
cooperate fully with any CMS, Medicare Integrity Contractor, or law enforcement
investigations thereof to the extent applicable to USPG’s responsibilities under
this Agreement. USPG shall further cause any Part D downstream entities or
related entities, as such entities are defined in Chapter 9, to cooperate in
CIGNA’s implementation of Chapter 9. The Parties agree to work together to
determine Chapter 9’s applicability to USPG.
(c) In the event that USPG is required by regulatory authorities to obtain
additional licenses necessary to permit it to perform the Services, or USPG
determines that it is required to obtain such licenses, or in the event that
CIGNA concludes in good faith after reasonable investigation that USPG is
required to obtain such licenses, and USPG does not possess such licenses, then
USPG shall have a period of ninety (90) days within which to file applications
for such licenses. If, after one hundred twenty (120) days from the last day of
such ninety (90) day period USPG does not possess at least *** of such licenses,
then CIGNA shall be entitled to terminate this Agreement For Cause pursuant to
Section 5.04(a), ***, that in such instance the notice requirement and cure
period contained in Section 5.04(a) shall not apply.
(d) In the event that USPG is ordered or otherwise formally requested by
regulatory authorities to cease performing any of the Services, then USPG shall
cease performing such Services in accordance with such order or formal request.
(e) If either of the events described in subsections (c) or (d), above, occurs,
CIGNA may directly or through a third party, solicit and/or service Part D
Enrollees in the

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

6



--------------------------------------------------------------------------------



 



state(s) or jurisdictions(s) with respect to which USPG is unable to so solicit
and/or service because of its lack of licensure or the application of a
governmental order or formal request that it cease such activities in such
state(s) or jurisdiction(s).
     SECTION 4.02 Inspection, Audit and Acceptance.
(a) CIGNA, its Affiliates, and CMS shall have the right, directly or through
their designated auditors, at all reasonable times to inspect, audit, or
otherwise evaluate the work performed or being performed by USPG, its supporting
policies and procedures, including those related to data security, disaster
recovery and back-up, as well as all data supplied, in the performance of this
Agreement. If any inspection or evaluation is made by CIGNA or CMS on the
premises of USPG or any of USPG’s suppliers, USPG or its suppliers shall provide
at no additional charge all reasonable facilities and assistance for the safety
and convenience of the personnel conducting the inspection or evaluation. The
Secretary of Health and Human Services, the Comptroller General of the U.S.
Government Accountability Office, or their designees shall have the right during
the term of this Agreement and for a period of ten (10) years after termination
of this Agreement or the date of the audit completion, whichever is later, to
audit, evaluate, or inspect any books, contracts, medical records, documents,
papers, enrollee documentation, and other records of USPG, related entity,
subcontractor, or transferee that pertain to any aspect of the Services provided
under this Agreement, or as the Secretary may deem necessary to enforce the
applicable Medicare Contract between CMS and CIGNA. Any audit, evaluation, or
inspection covered by this Section 4.02(a) shall be at no additional charge to
CIGNA, but each Party will be responsible for its own labor and out of pocket
expenses. USPG and NationsHealth further represent, warrant, and covenant to
CIGNA that, in connection with the performance of the Services hereunder, USPG
and/or NationsHealth will not hold Enrollees liable for fees that are the
responsibility of CIGNA.
(b) All Services provided by USPG for CIGNA, its Affiliates, and the Enrollees
shall be in accordance with the requirements of this Agreement, including all
schedules, annexes, exhibits and attachments, and shall be subject to rejection
if such Services are nonconforming. No inspection or evaluation performed by
CIGNA, its Affiliates, or CMS shall in any way relieve USPG of its obligation to
furnish all required Services in strict accordance with the requirements of this
Agreement. If any of the Services do not conform to the requirements of this
Agreement, CIGNA shall have the right to require USPG to take such steps as are
reasonably necessary to bring its performance into compliance including, but not
limited to, requiring USPG to perform the work or services again in conformity
with the applicable requirements at no cost to CIGNA or CMS.
     SECTION 4.03 Representations and Covenants of USPG and NationsHealth.
(a) Contracting Capacity. USPG and NationsHealth represent, warrant and covenant
that (1) as to themselves and their principals within the last five years, and
(2) their employees and subcontractors that will be assigned to perform Services
hereunder within the five-year period preceding their initial performance
hereunder, to USPG and NationsHealth’s Knowledge: (i) are not debarred,
suspended, proposed for debarment or suspension, or otherwise excluded or
declared ineligible for the award of contracts by or participation in any
Federal program, department or agency; (ii) have not been charged with,
convicted of or had a civil

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

7



--------------------------------------------------------------------------------



 



judgment rendered against them for: commission of a fraud or a criminal offense
in connection with obtaining, attempting to obtain, or performing a public
(Federal, state, or local) contract or subcontract; dishonesty or breach of
trust including but not limited to violation of Federal or state antitrust
statutes, commission of a fraud including but not limited to mail fraud or false
representations, violation of fiduciary relationship, securities offenses,
embezzlement, theft, forgery, bribery, falsification or destruction of records,
making false statements, tax evasion, or receiving stolen property; (iii) have
not been indicted for, or otherwise criminally or civilly charged by a
government entity (Federal, state, or local) with, commission of any of the
offenses enumerated in this Section; (iv) have not had one or more public
agreements or transactions (Federal, state, or local) terminated for cause or
default; and (v) have not been excluded from participation for a federal
program, including but not limited to, Medicare, Medicaid, federal health care
programs or federal behavioral health care programs pursuant to Title XI of the
Social Security Act, 42 U.S.C. § 1320a-7 and other applicable federal statutes.
USPG and NationsHealth also represent, warrant, and covenant to CIGNA that USPG
and/or NationsHealth have or will duly obtain all intellectual property rights
necessary to perform its obligations under this Agreement. USPG and
NationsHealth’s certification in this Section is a material representation of
fact upon which CIGNA relied when this Agreement was entered into by the
Parties. USPG and/or NationsHealth shall provide immediate written notice to
CIGNA if, at any time during the term of this Agreement, USPG and/or
NationsHealth learns that its certification in this Section was erroneous on the
Effective Date of this Agreement or has become erroneous by reason of new or
changed circumstances. If the circumstances causing such certification to be
erroneous are curable, then USPG and NationsHealth shall have forty-five
(45) days to cure such circumstances. Furthermore, if the circumstances causing
such certification to be erroneous relate to a non-compliant employee or
subcontractor in connection with Section 4.03(a)(2), above, then USPG and
NationsHealth shall be deemed to have timely cured such circumstances, so long
as USPG and/or NationsHealth completely removes such employee or subcontractor
from performing any Services hereunder immediately upon learning that such
employee or subcontractor is non-compliant with this Section. Subject to the
foregoing cure provisions, if it is later determined that USPG’s and/or
NationsHealth’s certification in this Section was erroneous on the original
Effective Date (May 4, 2005) of this Agreement or has become erroneous by reason
of new or changed circumstances, in addition to other remedies available to
CIGNA, CIGNA may terminate this Agreement for convenience, at its sole
discretion.
(b) Exclusions and Debarment Certifications. NationsHealth and USPG shall
certify that (i) they have reviewed the HHS OIG exclusions and GSA debarment
lists prior to hiring an employee or manager performing or responsible for any
duties under this Agreement and (ii) any employee, downstream entity, or related
entity who performs or is responsible for Part D duties under this Agreement who
appears on such lists has been removed from any work directly or indirectly
related to a federal health care program. The certifications shall be executed
annually and delivered to CIGNA not later than thirty (30) days following the
end of each calendar year for which this Agreement is effective.
(c) Conflict of Interest Certifications. NationsHealth and USPG shall execute a
conflict of interest statement, attestation, or certification that they are free
of any conflict of interest in administering Part D benefits. The statement,
attestation, or certification by NationsHealth and USPG shall be executed
annually and delivered to CIGNA not later than

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

8



--------------------------------------------------------------------------------



 



thirty (30) days following the end of each calendar year for which this
Agreement is effective. NationsHealth and USPG shall further cause any related
or downstream entities with Part D responsibilities under this Agreement to
execute and deliver annual conflict of interest statements, attestations, or
certifications to NationsHealth and USPG. This subsection (c) is not intended to
preclude NationsHealth or USPG from contracting with other Part D plan sponsors
or CMS.
(d) Corporate Status; Authorizations. NationsHealth and USPG, respectively, are
a corporation and a limited liability company duly incorporated or organized,
validly existing and in good standing under the Laws of the state of Delaware.
NationsHealth and USPG have the corporate power and authority, and all licenses,
permits or other authorizations required to carry on their businesses as now
conducted and as contemplated by this Agreement, except where the failure to
possess any such authority, authorization, licenses, permits or other
authorizations would not have a Material Adverse Effect and except as set forth
on Exhibit 4.03(d). The execution, delivery and performance of this Agreement by
NationsHealth and USPG have been duly authorized by all necessary corporate
action and this Agreement constitutes the valid and binding obligations of
NationsHealth and USPG enforceable against them in accordance with their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
Laws affecting creditors’ rights generally, and subject to general principles of
equity (regardless of whether enforcement is considered in a proceeding in
equity or at law).
SECTION 4.04 Warranting and Certification of Data. Certain of the data (the “CMS
data”) furnished by USPG or NationsHealth in connection with its performance of
its obligations under this Agreement will be used by CIGNA to obtain payments
from CMS, to support CIGNA’s bids for Medicare Program renewals and contracts
with CMS in future years, or both. CIGNA and CMS will be acting in reliance on
the accuracy, completeness, and truthfulness of any CMS data USPG or
NationsHealth provides. USPG and NationsHealth agree to warrant the accuracy,
completeness, and truthfulness of the CMS data it furnishes pursuant to this
Agreement to CMS and to indemnify and hold CIGNA harmless for any payments made
by CIGNA and any damages or liabilities caused by the negligence or willful
misconduct of USPG or NationsHealth or that of their employees or agents in
connection with providing inaccurate, incomplete, or untruthful CMS data. Any
CMS data that are provided pursuant to this Agreement on a monthly, quarterly,
or annual basis shall be certified by the duly authorized Chief Executive
Officer, the Chief Financial Officer or other officer of USPG who reports
directly to NationsHealth’s Chief Executive Officer or Chief Financial Officer.
With respect to any data furnished by USPG and/or NationsHealth that CIGNA or
its Affiliates will incorporate into data certified to CMS such certification
shall state:
“I hereby certify that the data, information and statements set forth herein are
accurate, complete, truthful and current to the best of my knowledge,
information, and belief after reasonable investigation with respect thereto, and
are made in good faith.
Signed:
     Certifying Officer”

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

9



--------------------------------------------------------------------------------



 



SECTION 4.05 Compliance with Grievance Requirements. If and to the extent that
USPG processes Enrollee grievances, then USPG shall cooperate and comply with
all requirements of Medicare and CIGNA regarding the processing of Enrollee
grievances as defined under Part D and accompanying CMS regulations, including
the obligation to provide information (including medical records and other
pertinent information) to CIGNA within the time frame reasonably requested for
such purpose, and shall process such grievances in accordance with Exhibits 1.05
and 1.07.
SECTION 4.06 Privacy and Security of Certain Data. The Parties expect to be
responsible for obtaining, analyzing, storing, transmitting, and reporting
Protected Health Information, as defined in regulations, 45 CFR Parts 160 and
164, implementing the Health Insurance Portability and Accountability Act of
1996, Pub. L. 104-191 (“HIPAA”). The Parties agree to comply with all applicable
Federal and State privacy and security laws including but not limited to the
requirements of HIPAA and its implementing regulations and 42 CFR § 423.136 as
more fully described in the Business Associate Agreement in the form attached as
Exhibit 4.06.
SECTION 4.07 Assignment and Subcontracting. Except as described on Exhibit 4.07,
USPG and NationsHealth are solely responsible for the provision of the Services
and their other obligations under this Agreement. Neither USPG nor NationsHealth
may assign or transfer, in whole or in part, these obligations, any interest in
this Agreement or any claim under this Agreement. Neither the entirety nor any
part of this Agreement or any task order may be further subcontracted by USPG or
NationsHealth without the prior written consent of CIGNA. CIGNA’s consent to the
proposed replacement of USPG or NationsHealth’s contractors shown on Exhibit
4.07 shall not be unreasonably withheld.
SECTION 4.08 Advance Consent to Assignment Among Affiliates of CIGNA. USPG and
NationsHealth consent in advance to CIGNA’s assignment or transfer of all or
part of its rights and obligations of under this Agreement to any CIGNA
subsidiary or Affiliate (including any successor company of CIGNA pursuant to a
reorganization by CIGNA and one or more of its Affiliates). Any such assignment
and transfer shall be effective upon delivery of a written notice of assignment
by CIGNA to USPG or NationsHealth and shall be subject to Section 10.05 of this
Agreement.
SECTION 4.09 Delegation of Duties. The parties acknowledge that CIGNA oversees
and is accountable to CMS for any functions or responsibilities described in
CMS’ Medicare Program regulations and, upon becoming a sponsor of the PDP, will
monitor the performance of USPG on an ongoing basis. USPG and NationsHealth
shall perform their obligations under this Agreement in a manner consistent with
and in compliance with CIGNA’s contractual obligations under CIGNA’s Medicare
contract with CMS. In the event that CIGNA delegates to USPG or NationsHealth
any function or responsibility imposed pursuant to CIGNA’s contract with CMS,
such delegation shall be subject to the requirements set forth in 42 C.F.R.§
423.505(i)(4), as they may be amended over time. In addition, any delegation by
USPG or NationsHealth of functions or responsibilities imposed pursuant to this
Agreement shall be subject to the prior written approval of CIGNA and shall also
be subject to the requirements set forth in 42 C.F.R. § 423.505(i)(4), as they
may be amended over time. USPG and NationsHealth shall promptly supplement and
amend their permitted subcontracts to include CMS’ requirements applicable to
subcontractors. USPG and NationsHealth agree that CIGNA or its Affiliates may,
at their option, outsource various functions of its Medicare contract with CMS.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

10



--------------------------------------------------------------------------------



 



SECTION 4.10 Document Retention, Audit Rights. Each Party shall retain, in
accordance with standard and accepted practices, such financial, accounting, and
administrative records related to the services it is obligated to provide under
this Agreement for such period as is necessary to comply with applicable Law,
but in no event less than ten (10) years after the date such documents and
information are created or obtained, or longer under the conditions enumerated
in 42 CFR§ 423.505(e)(4). Subject to applicable Law, during the term of this
Agreement CIGNA, on one hand, and USPG and NationsHealth, on the other hand, may
reasonably conduct (or have conducted on its behalf), at its own expense, one
audit each year of the other Party with respect to relevant documents and data
in the possession of such other Party and with reasonable access to relevant
personnel of such other Party upon reasonable notice solely for the purposes of
confirming compliance with obligations undertaken pursuant to this Agreement
including those that are required to be reported to an applicable government
agency; provided, however, that such audits may be performed more frequently to
the extent necessary to respond to a request by CMS or another government
agency. The terms of the confidentiality provisions set forth in Article VII
hereof shall apply to any such audits. Such audit rights will be available
following termination of this Agreement to the extent necessary to respond to a
request by a customer, Governmental Authority, provider or other relevant party
and for a Party’s need to manage litigation and to determine compliance with
this Agreement or applicable Laws.
SECTION 4.11 Cash Balance Information Access. NationsHealth shall provide CIGNA
with daily password protected, read-only access to its aggregate cash balances,
as well as weekly electronic reports with respect to its weekly cash balances.
The foregoing daily access and weekly reporting requirements shall be suspended
as of the date on which NationsHealth has had at least $10 million in aggregate
cash balances for a period of 180 consecutive days, and shall be replaced by
NationsHealth’s provision of a monthly statement to CIGNA of its aggregate cash
balances until such time as NationsHealth’s monthly cash balance falls below
$5 million. Thereafter, NationsHealth’s obligation to provide daily password
protected, read-only access to its aggregate cash balances and weekly electronic
reports to CIGNA with respect to its weekly cash balances shall resume.
SECTION 4.12 Notice of Material Changes in Enrollment Levels. CIGNA shall use
its best efforts to provide NationsHealth with reasonable advance notice of
anticipated material changes in enrollment levels in the PDP to permit
NationsHealth to facilitate its capacity planning activities.
ARTICLE V
AGREEMENT CONTINGENT;
TERM AND TERMINATION
SECTION 5.01 Agreement Contingent on CMS Acceptance of CIGNA Applications. This
Agreement is expressly contingent upon CMS’ acceptance of the applications
submitted by CIGNA and the award of Part D contracts to CIGNA.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

11



--------------------------------------------------------------------------------



 



SECTION 5.02 Term of this Agreement. The initial term of this Agreement shall be
from the Effective Date until December 31, 2009. This Agreement shall renew for
successive one (1) year renewal terms thereafter unless either Party provides
written notice of nonrenewal to the other not later than July 1 of any one-year
renewal term or the final year of the initial term.
SECTION 5.03 Termination. Each Party may terminate this Agreement For Cause by
providing written notice to the other Party, provided, however, that neither of
USPG or NationsHealth may cause a termination of this Agreement by providing a
notice of termination to the other. If For Cause notice is given regarding any
of the events set forth in Section 5.04 (a), (b), (c), and (f) the effective
date of termination shall be either (i) the expiration of the applicable cure
period, or (ii) if there is no applicable cure period, forty-five (45) days
after the date written notice of termination is received by the other Party. In
the event a For Cause notice is given regarding any of the events set forth in
Section 5.04(d) or (e) the effective date of termination will be the date that
such notice is received by the other Party.
SECTION 5.04 For Cause. “For Cause” termination shall mean the following:
(a) As to a nonbreaching Party, the other Party’s breach of any of the terms and
conditions of this Agreement that causes a Material Adverse Effect on the
non-breaching Party, and remains uncured following written notice and a
reasonable opportunity to cure, which shall not be less than ninety (90) days
from the date of written notice of such breach.
(b) As to a nonbreaching Party, if a default occurs on a payment required to be
made by the breaching Party relating to the PDP.
(c) As to a nonbreaching Party, if a Party is adjudicated to have committed
fraud in a civil proceeding or otherwise settles a civil fraud action involving
the United States for a material amount, or a criminal action is filed by a
governmental agency against a Party arising out of, or relating to, the PDP, or
a Party is excluded or debarred from participation in any federal or state
health care program pursuant to 42 U.S.C. § 1320a-7.
(d) As to a nonbreaching Party, if a Party: (i) is unable to pay its debts
generally as they become due; (ii) makes a voluntary assignment for the benefit
of creditors; (iii) is declared insolvent in any proceeding; (iv) commences a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself, any of its property, assets or debts under any
bankruptcy, insolvency or other similar laws now or hereafter in effect or
petitions or applies to any tribunal for the appointment of a receiver,
liquidator, custodian or trustee for such Party under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, liquidation, or
dissolution law of any jurisdiction now or hereafter in effect; or (v) is named
as a debtor party in such petition, application, case or proceeding and it
indicates its approval thereof, consents thereto, acquiesces therein or acts in
furtherance thereof, or if such petition, application, case or proceeding is not
dismissed or stayed for a period of sixty (60) days after it is commenced, or is
the subject of any order appointing any such receiver, liquidator, custodian or
trustee or approving the petition in any such case or proceeding.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

12



--------------------------------------------------------------------------------



 



(e) If NationsHealth’s aggregate cash balances are below *** at the end of any
week (a “Cash Balance Deficiency”), provided, however, that CIGNA has not
withheld or delayed payments to NationsHealth to cause a Cash Balance
Deficiency.
(f) As to CIGNA, a failure by NationsHealth and/or USPG to comply with one or
more of the Service Levels contained in Exhibit 5.04 that causes CIGNA to incur
a Material Adverse Effect and which remains uncured following written notice and
a reasonable opportunity to cure, which shall not be less than thirty (30) days
from the date of written notice of such failure.
SECTION 5.05 Optional Extension of Counter-Party Performance in Connection With
Early Termination. Following the termination of this Agreement prior to the
initial term described in Section 5.02 pursuant to Section 5.04 (a), (b) or (c),
above, the party subject to a termination For Cause shall, at the election of
the other party, agree to honor the terms and conditions of this Agreement
through December 31 of the year following the year in which the termination is
effective, or such shorter time as the party requesting performance may specify,
provided however, that if such a continuation of performance creates a
substantial financial hardship to USPG, then the parties shall meet and confer
in good faith concerning potential compensation to USPG based on a
fee-for-service or “cost plus” basis for the duration of USPG’s continued
performance.
SECTION 5.06 Right of First Refusal of Offer to Accept Assignment of CIGNA’s
Contract with CMS; Right of First Refusal of Offer to Receive the Transfer of
Enrollees as of Next Open Enrollment Period; Option to Acquire Servicing Assets;
Rights in Cardholder Data; No Preclusion on Marketing by USPG and NationsHealth.
(a) Right of First Refusal of Offer to Accept Assignment of CIGNA’s Contract
with CMS. If NationsHealth or USPG (or NationsHealth or USPG and a third party
or parties) is the sponsor or contractor, in a material capacity, for a
CMS-approved PDP (the “NationsHealth PDP”), then NationsHealth shall have the
right to match the terms and conditions of an offer acceptable to CIGNA from a
third-party PDP sponsor for the assignment to such third party of CIGNA’s
contract with CMS regarding the CIGNA PDP that CIGNA receives prior to CIGNA’s
acceptance of such offer. CIGNA shall inform NationsHealth of any such offer
within ten (10) days of CIGNA’s receipt of the offer and NationsHealth shall
have a period of ten (10) days thereafter to notify CIGNA in writing that it
matches or does not match the terms and conditions of the offer. If
NationsHealth matches the offer, CIGNA shall accept NationsHealth’s offer
subject to any CMS or other requirements under law relating to the novation of
CIGNA’s contract with CMS.
(b) Right of First Refusal of Offer to Receive the Transfer of Enrollees as of
Next Open Enrollment. If CIGNA decides to cease offering any PDP and receives an
offer from a third-party PDP sponsor under which such third-party PDP sponsor
would compensate CIGNA for its efforts to facilitate the transfer of the
Enrollees into such third-party PDP sponsor’s PDP as of the then-next open
enrollment cycle, which offer is acceptable to CIGNA, then NationsHealth shall
have the right to match the terms and conditions of such offer prior to CIGNA’s
acceptance of the offer, provided that NationsHealth or USPG (or NationsHealth
or USPG and a third party or parties) is the sponsor or contractor, in a
material capacity, for a CMS-

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

13



--------------------------------------------------------------------------------



 



approved PDP (the “NationsHealth PDP”). CIGNA shall inform NationsHealth of such
offer within ten (10) days of the CIGNA’s receipt of the offer, and
NationsHealth shall a have a period of ten (10) days thereafter to notify CIGNA
in writing that it matches or does not match the terms and conditions of the
offer. If NationsHealth does not notify CIGNA in writing within such period,
NationsHealth’s right to match the offer shall expire as of the last day of such
period. If NationsHealth matches the offer, CIGNA shall accept NationsHealth’s
offer subject to any CMS or other requirements under law relating to the
facilitation of the transfer of enrollees. If legally permissible, the Parties
will effect such transfer of enrollment through Enrollee communications and any
other activities necessary to support such transfer in accordance with the terms
of any required CMS approval and applicable Law, including, without limitation,
HIPAA, pursuant to which CIGNA shall provide NationsHealth and/or USPG with
information on such Enrollees to the extent necessary to enable NationsHealth
and/or USPG to market the NationsHealth PDP to such Enrollees.
(c) Option to Acquire Servicing Assets. In the event of a termination of this
Agreement by CIGNA For Cause pursuant to subsections (a), (d), (e), or (f) of
Section 5.04, above, or in the event that USPG and NationsHealth change their
business operations such that they no longer offer the Services, then CIGNA
shall have the option to acquire, which option must be exercised within thirty
(30) days of the final date on which USPG renders Services pursuant to this
Agreement, the assets required to deliver all or part of the Services described
in Exhibits 1.02, 1.03, 1.04, 1.05, 1.06 and 1.07. CIGNA shall have the option
to acquire such physical assets from USPG and/or NationsHealth at their fair
market value. NationsHealth may decline to sell such physical assets to CIGNA,
in which instance CIGNA may acquire similar assets from third party vendors.
NationsHealth and/or USPG will provide know how, expertise, and personnel
resources to assist CIGNA, without cost to CIGNA, in replicating the
functionality of such assets. Prior to the effective date of such termination,
CIGNA may notify USPG or NationsHealth of CIGNA’s intent to exercise such option
so that the transfer of such assets will occur simultaneously with the
termination. Further, in the event of such termination, CIGNA shall have the
option to acquire from USPG and/or NationsHealth, without cost to CIGNA, the
intangible assets required to deliver all or part of the Services, including
system specifications and configurations, software code, training and policy
manuals, marketing plans and other information used by USPG or NationsHealth in
the performance of the Services described in the foregoing exhibits through a
grant by USPG and/or NationsHealth to CIGNA of a royalty-free perpetual license
for such intangible assets to the extent of the authority of USPG and/or
NationsHealth to grant such a license.
(d) No Loss of Rights in Cardholder Data; No Preclusion on Marketing by USPG and
NationsHealth. No termination of this Agreement shall be deemed by CIGNA to
constitute a transfer or assignment by USPG or NationsHealth to CIGNA of data
developed by USPG or NationsHealth concerning participants in NationsHealth’s
prescription card program or to constitute a prohibition on marketing activities
by NationsHealth or USPG with respect to such participants.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

14



--------------------------------------------------------------------------------



 



ARTICLE VI
CONFIDENTIALITY; USE OF INTELLECTUAL PROPERTY;
ENROLLEE DATA; EXCLUSIVITY
SECTION 6.01 Confidentiality. Prior to entering into this Agreement the Parties
have each committed substantial resources to developing the arrangements
described in this Agreement. The Parties specifically acknowledge that to induce
each other to enter into this Agreement each Party specifically confirms that
all Confidential Information received from the other party at any time shall
remain confidential during the term of this Agreement and shall be used only in
furtherance of the business relationships contemplated by the provisions of this
Agreement. In this regard, each Party agrees that any Confidential Information
provided to it will only be provided to its employees on a “need to know” basis,
and will be treated with at least as much care as the receiving party provides
for its own Confidential Information (and in no event treated with any less than
a high degree of confidentiality.)
SECTION 6.02 Use of Proprietary Information.
(a) Notwithstanding anything to the contrary in this Agreement, NationsHealth
and USPG reserves all right, title and interest in and to, and all control of
the use of NationsHealth or USPG’s copyrights, patents, service marks,
trademarks, designs, logos, brand names, Internet “URL” addresses, World Wide
Web sites and all right, title and interest in and to any trade names,
fictitious business names, and all other intellectual property rights
(collectively, “NationsHealth/USPG Intellectual Property”), including all right,
title and interest, including any license rights it has, in and to the name of
NationsHealth or USPG, and any derivation thereof and including
NationsHealth/USPG New Intellectual Property (as defined below). CIGNA shall
not, and shall ensure that CIGNA’s Affiliates do not, use any of
NationsHealth/USPG Intellectual Property in materials supplied to Employer
Groups, prospective Employer Groups, Enrollees or otherwise without
NationsHealth’s and USPG’s express and specific prior written consent. To the
extent applicable, CIGNA hereby assigns, transfers and conveys irrevocably and
perpetually to NationsHealth or USPG all of its worldwide right, title and
interest in and to any and all NationsHealth/USPG Intellectual Property.
“NationsHealth/USPG New Intellectual Property” means all developed materials and
other intellectual property that (a) are conceived, created or developed in
connection with or in the course of providing the Services and are
modifications, enhancements, adaptations or derivative works of or derived from
or based on the NationsHealth Data or any NationsHealth/USPG Intellectual
Property in all cases, regardless of who makes such modifications, enhancements,
adaptations and derivative works but specifically excluding modifications,
enhancements, adaptations or derivative works of or derived from or based on the
CIGNA Data or any CIGNA Intellectual Property, or (b) are conceived, created or
developed to address, execute or embody a NationsHealth/USPG-specific product,
service, business process, including any modifications, enhancements,
adaptations and/or derivative works of or based on any of the foregoing, in all
cases, regardless of who conceives, creates, develops or makes any of the
foregoing. For the avoidance of doubt, “NationsHealth/USPG New Intellectual
Property” does not include CIGNA Intellectual Property generally applicable to
CIGNA’s business.
(b) Notwithstanding anything to the contrary in this Agreement, CIGNA and its
Affiliates reserve all right, title and interest in and to, and all control of
the use of, CIGNA’s copyrights, patents, service marks, trademarks, designs,
logos, brand names, Internet “URL” addresses, World Wide Web sites and all
right, title and interest in and to any trade names, fictious business names and
all other intellectual property rights (collectively “CIGNA Intellectual
Property”) including all right, title and interest, including any license rights
it has, in

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

15



--------------------------------------------------------------------------------



 



and to the names “CIGNA,” “CIGNA HealthCare,” “CIGNA Companies,” “Connecticut
General Life Insurance Company,” and any derivation thereof and including CIGNA
New Intellectual Property. USPG and NationsHealth shall not, and shall ensure
that USPG’s and NationsHealth’s Affiliates do not, use any CIGNA Proprietary
Information in materials supplied to Employer Groups, prospective Employer
Groups, Enrollees or otherwise without CIGNA’s prior express and specific prior
written consent. To the extent applicable, USPG and NationsHealth hereby assign,
transfer and convey irrevocably and perpetually to CIGNA all of their worldwide
right, title and interest in and to any and all CIGNA Intellectual Property.
“CIGNA New Intellectual Property” means all developed materials and other
intellectual property that (a) are conceived, created or developed in connection
with or in the course of providing the Services and are modifications,
enhancements, adaptations or derivative works or derived from or based on the
CIGNA Data or CIGNA Confidential Information or any CIGNA Intellectual Property
in all cases, regardless of who makes such modifications, enhancements,
adaptations and derivative works of or derived from or based on the CIGNA Data
or any CIGNA Intellectual Property but specifically excluding modifications,
enhancements, adaptations and derivative works derived from or based on the
NationsHealth Data or any NationsHealth /USPG Intellectual Property, or (b) are
conceived, created or developed to address, execute or embody a CIGNA-specific
product, service, business process, including any modifications, enhancements,
adaptations and/or derivative works of or based on any of the foregoing, in all
cases, regardless of who conceives, creates, develops or makes any of the
foregoing. For the avoidance of doubt, “CIGNA New Intellectual Property” does
not include NationsHealth/USPG Intellectual Property generally applicable to
USPG’s or NationsHealth’s business.
SECTION 6.03 Data. The use and management of CIGNA Data by USPG and/or
NationsHealth shall be as described in Exhibit 6.03. The use and management of
NationsHealth Data by CIGNA shall be as described in Exhibit 6.03.
ARTICLE VII
SURVIVAL; INDEMNIFICATION
SECTION 7.01 Survival of Representations and Warranties. Notwithstanding any
investigation made by or on behalf of the Parties hereto, the results of any
such investigation, or the knowledge of USPG or NationsHealth or knowledge of
CIGNA (regardless of how obtained), the representations and warranties contained
in Articles II and IV hereof and the indemnification obligations of the Parties
with respect thereto, and the provisions of Article VIII, shall survive the
expiration or termination of this Agreement for a period of one (1) year
following such expiration or termination, subject to the terms and conditions of
this Article VII.
SECTION 7.02 Mutual Indemnification.
(a) Subject to the terms and conditions of this Article VII, USPG and
NationsHealth shall hold harmless and indemnify CIGNA and its Affiliates from
any claims, losses, damages, liabilities, costs, expenses or obligations,
including reasonable attorney’s fees and expenses related to the performance of
this Agreement (collectively, “Losses”) that arise out of or result from (i) the
breach of any representation or warranty of USPG under this Agreement, or
(ii) the negligence or willful misconduct of USPG, its officers, employees and
agents in the performance of USPG’s obligations under this Agreement.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

16



--------------------------------------------------------------------------------



 



(b) Subject to the terms and conditions of this Article VII, CIGNA shall hold
harmless and indemnify USPG and NationsHealth from any Losses that arise out of
or result from (i) the breach of any representation or warranty of CIGNA under
this Agreement, or (ii) the negligence or willful misconduct of CIGNA, its
officers, employees and agents in the performance of CIGNA’s obligations under
this Agreement.
SECTION 7.03 Method of Asserting Third-Party Claims.
(a) As used in this Agreement, “Notifying Party” refers to any Party who claims
entitlement to indemnification under Section 7.02 for losses resulting from a
third-party claim. The “Indemnifying Party” refers to the Party obligated to
indemnify the Notifying Party under Section 7.02.
(b) In the event any Notifying Party is made a defendant in or party to any
claim instituted by any third party for which the Notifying Party may be
entitled to indemnification under Section 7.02, the Notifying Party shall give
the Indemnifying Party prompt notice thereof. The failure to give such notice
shall not affect any Notifying Party’s ability to seek reimbursement unless, and
only to the extent that, such failure has a detrimental effect on the
Indemnifying Party’s ability to defend successfully the claim. The Indemnifying
Party shall be entitled to contest and defend such claim, provided that the
Indemnifying Party: (i) has a reasonable basis for concluding that such defense
may be successful; and (ii) diligently contests and defends such claim.
(c) Notice of the intention so to contest and defend shall be given by the
Indemnifying Party to the Notifying Party within fifteen (15) business days
after the Notifying Party’s notice of such claim. The Indemnifying Party shall
use reputable attorneys of its choosing to conduct such contest and defense. The
Notifying Party shall be entitled at any time, at its own cost and expense
(which expense shall not constitute a Loss for which the Notifying Party can be
indemnified under Section 7.02), to participate in such contest and defense and
to be represented by attorneys of its own choosing. The Notifying Party shall
give the Indemnifying Party notice that it intends to participate in such
contest and defense.
(d) If the Notifying Party elects to participate in such defense, the Notifying
Party shall cooperate with the Indemnifying Party in the conduct of the defense.
Whether or not the Notifying Party elects to participate in such defense,
neither the Notifying Party nor the Indemnifying Party may concede, settle or
compromise any claim without notifying the other Party and without the
Indemnifying Party’s consent if the settling party is the Notifying Party, which
consent shall not be unreasonably withheld.
(e) Notwithstanding any provision in this Agreement to the contrary, if: (i) a
claim from a third party seeks relief in the form of a material obligation of
the Notifying Party other than an obligation to pay monetary damages; (ii) the
subject matter of a claim relates to the ongoing business of the Notifying
Party, which claim, if decided against the Notifying Party, would adversely
effect the ongoing business (including, without limitation, requiring any
material change in the business practices of the Notifying Party) of the
Notifying Party; or (iii) the Notifying Party would not be fully indemnified
under Section 7.02 or released with respect to such claim, then, in each such
case, the Notifying Party shall be entitled to contest and defend

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

17



--------------------------------------------------------------------------------



 



such claim, the expense of which shall constitute a Loss for which the Notifying
Party can be indemnified under Section 7.02 (and the Indemnifying Party may
participate); provided, however, that any settlement or compromise shall require
the consent of the Indemnifying Party, which consent shall not be unreasonably
withheld, and, if the Notifying Party does not contest and defend such claim,
the Indemnifying Party shall then have the right to contest and defend (but not
settle) such third party claim.
(f) Any dispute between the Parties about the applicability of any Party’s
indemnification rights or obligations under Section 7.02 or the method of
asserting claims under this Section 7.03 shall be resolved in accordance with
the dispute resolution provisions set forth in Article VIII.
SECTION 7.04 Limitations on Indemnification. Except as set forth in
Article VIII, the rights set forth in Section 7.02 shall be each Party’s sole
and exclusive remedies against the other Party hereto for any Losses. No Party
shall be entitled to any recovery under this Agreement for its own special,
consequential, incidental or punitive damages. The limitations set forth in this
Section 7.04 shall not apply to any Losses that have resulted proximately from
any fraudulent act of the Indemnifying Party or its directors, officers,
employees, agents or representatives.
SECTION 7.05 Insurance. During the term of this Agreement, the Parties shall
each maintain adequate insurance related to the operation of their respective
businesses and their respective obligations under this Agreement.
ARTICLE VIII
DISPUTE RESOLUTION
SECTION 8.01 Disputes. This Article VIII sets forth the sole source of remedies
available to the Parties with regard to any and all disputes between them
arising in connection with this Agreement (hereinafter referred to as
“Disputes”) including all questions of arbitrability, the existence, validity,
scope or termination of this Agreement or any term thereof; provided, however,
that the Parties agree that money damages may not be an adequate remedy for any
breach of the provisions of this Agreement and that a Party may, in its
discretion, apply to a court of law or equity of competent jurisdiction located
in a venue set forth in Section 10.09 for specific performance and injunctive
relief in order to enforce or prevent any violations of this Agreement and any
Party against whom such proceeding is brought hereby waives the claim or defense
that such Party has an adequate remedy at law and agrees not to raise the
defense that the other Party has an adequate remedy at law. The Parties shall
work together in good faith to resolve any and all Disputes.
SECTION 8.02 Commencing Arbitration. If the parties are unable to resolve any
such Dispute or agree upon appropriate action within thirty (30) days following
the date one Party sent written notice of the Dispute, or such other period of
time as mutually agreed between the Parties, and if a Party wishes to pursue the
Dispute, such Party may thereafter submit the Dispute to binding arbitration in
accordance with the American Arbitration Association’s Procedures for Large,
Complex Commercial Disputes, as they may be amended from time to time (see
http://www.adr.org). Any arbitration proceeding under this Agreement shall be
conducted in Hartford, Connecticut. The arbitrator(s) may construe or interpret
but shall not vary or ignore the

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

18



--------------------------------------------------------------------------------



 



terms of this Agreement and shall be bound by controlling Law. The arbitrator(s)
shall have no authority to award special, consequential, incidental or punitive
damages.
SECTION 8.03 Decision Binding; Federal Arbitration Act. The decision of the
arbitrator(s) regarding the Dispute will be binding, and judgment on the award
may be entered in any court having jurisdiction thereof. The Parties acknowledge
that because this Agreement affects interstate commerce, the Federal Arbitration
Act applies.
SECTION 8.04 Waiver; Survival. In the event any court determines that this
arbitration procedure is not binding or otherwise allows litigation involving a
Dispute to proceed, the Parties hereby waive any and all right to trial by jury
in, or with respect to, such litigation. This Article VIII shall survive any
termination of this Agreement.
ARTICLE IX
DEFINITIONS
SECTION 9.01 Defined Terms.
When each of the following terms is used in this Agreement it shall have the
meaning stated below:
“Affiliate” with respect to any Person means a Person that directly or
indirectly, through one or more intermediaries, Controls, is controlled by, or
is under common control with, the first mentioned Person.
“CIGNA Data” means, collectively, all data and information (a) relating to
providers, enrollees, and customers of CIGNA, or (b) CIGNA’s Confidential
Information, or (c) CIGNA’s Intellectual Property, or (d) to which USPG or
NationsHealth have access by or through CIGNA in connection with the provision
of the Services, or (e) any and all knowledge, experience or know-how gained by
CIGNA during the course of this Agreement.
“Confidential Information” means information about a Party’s customers, business
practices and procedures, and the proprietary business information of a Party.
“Contract” means any written or oral contract, agreement, commitment, insurance
policy, arrangement or understanding.
“Control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly or as member or trustee, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of stock or as member or trustee, by
Contract or credit arrangement or otherwise.
“Domiciled” means the locality in which an Employer Group’s principal executive
offices are located.
“Dual Eligibles” means persons who are eligible for both Medicare and Medicaid.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

19



--------------------------------------------------------------------------------



 



“Employer Group” means any employer, labor union, Governmental Authority or
other legally organized group of individuals, and the covered dependents of the
persons associated therewith, or an entity which directly or indirectly
contracts to provide a prescription drug benefit, including an
employer-sponsored nonstatutory customized Medicare “wrap” or PDP program.
“Enrollee” or “Part D Enrollee” means each eligible persons enrolled directly,
or indirectly, in a CIGNA-sponsored PDP.
“Governmental Authority” means any government or political subdivision thereof,
whether federal, state or local (including counties and cities), or any court,
agency, commission, department, district, or other instrumentality of any such
government or political subdivision.
“Law” means the common law and any statute, ordinance, code or other law, rule,
regulation, order, standard, requirement or procedure enacted, adopted,
promulgated, applied or followed by any Governmental Authority with proper
jurisdiction over the Parties, or the activities of the Parties.
“Material Adverse Effect” means any change, effect, fact, event or circumstance
that, individually or when taken together with all such other changes, effects,
facts, events or circumstances is or may reasonably be expected to be materially
adverse to the condition (financial or otherwise), results of operations,
business, properties, prospects, assets, liabilities, or operations of a Party’s
business, as the case may be, or to the ability of a Party to consummate the
transactions contemplated by this Agreement.
“Medicare Program” means, collectively, the programs created by Congress in the
Act, including without limitation, the implementation of the Medicare Part D
Prescription Drug Benefit Program, including any regulations or CMS
pronouncements and any future amendments.
“NationsHealth Data” means, collectively, (a) all data and information
concerning customers, participants, and prospects of USPG or NationsHealth,
excluding Part D-specific Data developed in connection with this Agreement, or
(b) NationsHealth’s or USPG’s Confidential Information, or (c)
NationsHealth/USPG Intellectual Property, or (d) any and all knowledge,
experience or know-how gained by NationsHealth or USPG during the course of this
Agreement.
“Part B Supplies” means medical supplies consisting of, but not limited to,
prescription drugs, durable medical equipment, diabetes supplies, oxygen or
other respiratory supplies, and ostomy supplies and any related services that
are furnished by the supplier to Medicare beneficiaries on an outpatient basis
and that are reimbursed under Part B of the Medicare program.
“Parties” means USPG, NationsHealth, and CIGNA and its Affiliates.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

20



--------------------------------------------------------------------------------



 



“Person” means an individual, corporation, partnership, association, limited
liability company, trust, unincorporated organization, Governmental Authority or
other entity or group (as defined in Section 13(d) of the Securities Exchange
Act of 1934, as amended).
“Preferred Vendor” means a vendor with which CIGNA has contracted, or to which
CIGNA has assigned responsibility, for the provision of Services or similar
services in consideration for, among other things, a Preferred Vendor Fee.
“Preferred Vendor Fee” means the fee described in Section 3.04 of this
Agreement.
“Tax” means any federal, state, county, local, foreign or other tax (including,
without limitation, income taxes, premium taxes, excise taxes, sales taxes, use
taxes, gross receipts taxes, franchise taxes, ad valorem taxes, severance taxes,
capital levy taxes, transfer taxes, withholding, employment and payroll-related
taxes, property taxes and import duties), and includes interest, additions to
tax assessments, fines and penalties with respect thereto.
ARTICLE X
GENERAL PROVISIONS
SECTION 10.01 Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed to have been
duly given or made as of the date delivered, mailed or transmitted to the other
party’s facsimile number, and shall be effective upon receipt, if delivered
personally, the next business day if sent by reputable overnight express
courier, charges prepaid, or, if mailed, three (3) days after deposit with the
United States Postal Service, certified mail, return receipt requested, postage
prepaid, to the Parties at the following addresses (or at such other address for
a Party as shall be specified by like changes of address) or upon receipt if
sent by electronic transmission to the facsimile number specified below
(provided a confirmation copy is sent by reputable overnight express courier,
charges prepaid):
If to USPG or NationsHealth:
Glenn Parker, M.D.
NationsHealth, Inc.
13630 NW 8th Street
Suite 210
Sunrise, Florida 33325
Facsimile: 954-903-5008
With a copy to:
Ira J. Coleman, P.A.
McDermott Will & Emery
201 South Biscayne Boulevard
Suite 2200
Miami, Florida 33131-4336
Facsimile: 305-347-6500

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

21



--------------------------------------------------------------------------------



 



Mr. Robert E. Tremain
Chief Operating Officer
NationsHealth, Inc.
13630 NW 8th Street
Suite 210
Sunrise, Florida 33325
Facsimile: 954-903-5252
If to CIGNA:
Ms. Terri A. Swanson
CIGNA HealthCare, S-351
900 Cottage Grove Road
Hartford, Connecticut 06152—2201
Facsimile: 860-226-4410
With a copy to:
Rhonda M. Karlin, Esquire
Senior Counsel
CIGNA HealthCare, S-201
900 Cottage Grove Road
Hartford, Connecticut 06152—2201
Facsimile: 860-226-7222
SECTION 10.02 Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
SECTION 10.03 Severability. If any term or other provision of this Agreement is
finally adjudicated by a court of competent jurisdiction to be invalid, illegal
or incapable of being enforced by any Law, all other conditions and provisions
of this Agreement shall nevertheless remain in full force and effect. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties shall negotiate in good faith to modify this
Agreement , as the case may be, so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.
SECTION 10.04 Entire Agreement. This Agreement (together with any Exhibits and
Schedules hereto and thereto) constitute the entire agreement of the Parties and
supersede all prior agreements and undertakings, both written and oral, between
the Parties with respect to the subject matter hereof. Each Party acknowledges
that nothing in this Agreement or any other materials presented to such Party in
connection with the transaction contemplated by this Agreement constitutes legal
or tax advice to such Party. The Parties have consulted such legal and tax
advisors as they, in their sole discretion, have deemed necessary or appropriate
in connection with this Agreement.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

22



--------------------------------------------------------------------------------



 



SECTION 10.05 Assignment. Any Party may assign its rights and duties hereunder
only to a wholly-owned or wholly-controlled subsidiary or Affiliate; provided,
however, that as a condition to any assignment, the assignor shall remain liable
to perform, or to cause its assignee to perform, all of the assignor’s
obligations under this Agreement.
SECTION 10.06 Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each Party and their respective successors and
permitted assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.
SECTION 10.07 Construction of Terms. Whenever used in this Agreement, a singular
number shall include the plural and a plural the singular. Pronouns of one
gender shall include all genders. References herein to articles, sections,
paragraphs, subparagraphs or the like shall refer to the corresponding articles,
sections, paragraphs, subparagraphs or the like of this Agreement, as the case
may be. The words “hereof,” “herein,” and terms of similar import shall refer to
this entire Agreement. Whenever used in this Agreement, the use of the terms
“including,” “included,” “such as,” or terms of similar meaning, shall not be
construed to imply the exclusion of any other particular elements.
SECTION 10.08 No Strict Construction. The language used in this Agreement shall
be deemed to be the language chosen by the Parties to express their mutual
intent, and no rule of strict construction shall be applied against any Party.
SECTION 10.09 Governing Law; Jurisdiction; Waiver of Jury Trial.
(a) Except to the extent that each of the Parties is governed by the Laws of its
domiciliary state, this Agreement shall be construed and enforced in accordance
with the internal Laws of the State of Connecticut.
(b) The jurisdiction and venue for any request, motion or other action for
injunctive relief, specific performance and other equitable relief brought by
any Party hereto pursuant to this Agreement shall properly lie in any federal
court of competent jurisdiction located in Hartford, Connecticut. By execution
and delivery of this Agreement, each Party hereto irrevocably submits to the
exclusive jurisdiction of such courts for itself and in respect of its property
with respect to such action. The Parties irrevocably agree that venue would be
proper in such court, and hereby waive any objection that such court is an
improper or inconvenient forum for the resolution of such action. The Parties
further agree that the mailing by certified or registered mail, return receipt
requested, of any process required by any such court shall constitute valid and
lawful service of process against them, without necessity for service by any
other means provided by statute or rule of court.
SECTION 10.10 Amendment. This Agreement may not be amended except by an
instrument in writing signed by the Parties, except that in the event that this
Agreement or any Exhibit does not contain a particular provision required by the
Laws governing the Part D program, or any provision of this Agreement or an
Exhibit conflicts with such Laws or regulations, then this Agreement and any
Exhibits, as applicable, shall be deemed amended to

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

23



--------------------------------------------------------------------------------



 



comply with the Laws governing the Part D program and any conflicting provision
shall be deemed stricken and such amendment shall be effective immediately upon
the date that such Law becomes effective. Upon a determination that an amendment
or modification by CMS to the Part D program renders this Agreement economically
unfeasible for USPG or NationsHealth, the Parties shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the extent possible.
SECTION 10.11 Waiver. At any time a Party may (a) extend the time for the
performance of any of the obligations or other acts of another Party, (b) waive
any inaccuracies in the representations and warranties of another Party
contained in this Agreement or in any document delivered pursuant to this
Agreement and (c) waive compliance by another Party with any of the agreements
or conditions contained in this Agreement. Any such extension or waiver shall be
valid only if set forth in an instrument in writing signed by the Party or
Parties to be bound thereby. It is agreed that no delay or omission to exercise
any right, power or remedy accruing to any Party, upon any breach, default or
noncompliance by any other Party under this Agreement shall impair any such
right, power or remedy, nor shall it be construed to be a waiver of any such
breach, default or noncompliance, or any acquiescence therein, or of or in any
similar breach, default or noncompliance thereafter occurring. It is further
agreed that any waiver, permit, consent or approval of any kind or character on
any Party’s part of any breach, default or noncompliance under this Agreement or
any waiver on such Party’s part of any provisions or conditions of this
Agreement must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement afforded to any Party shall be cumulative and not alternative.
SECTION 10.12 Counterparts. This Agreement may be executed via facsimile in one
or more counterparts, and by the different Parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
ARTICLE XI
SERVICING PROCEDURES
SECTION 11.01. Servicing Procedures. Notwithstanding any other provision of this
Agreement, the Parties have agreed for the period commencing May 1, 2006, the
servicing procedures described in Exhibit 11.01 shall be implemented.
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers duly authorized.
SIGNATURES APPEAR ON FOLLOWING PAGE

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

24



--------------------------------------------------------------------------------



 



              UNITED STATES PHARMACEUTICAL GROUP, LLC
 
       
 
  By    
 
       
 
       
 
  Its    
 
       
 
            NATIONSHEALTH, INC.
 
       
 
  By    
 
       
 
       
 
  Its    
 
       
 
            CONNECTICUT GENERAL LIFE INSURANCE COMPANY
 
       
 
  By    
 
       
 
       
 
  Its    
 
       

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

25



--------------------------------------------------------------------------------



 



EXHIBIT 1.02
PART D CAPABILITIES
USPG shall establish and maintain throughout the term of this Agreement the
necessary systems and infrastructure in order to perform its obligations under
this Agreement in accordance with CMS and CIGNA requirements reasonably
necessary to support the PDP. Specifically, USPG shall establish and maintain:

A.  
Connectivity:

  1.  
to CMS via the *** to and from ***;

    2.  
to CIGNA or its designee to *** to *** for *** and *** to be *** by the ***;
    3.  
to CIGNA to *** and *** and *** as *** and *** to be *** by the ***.

B.  
Systems:

  1.  
to *** from *** with *** to *** make *** and *** with *** or its *** to *** to
***;
    2.  
to *** and *** and *** and to *** and *** on *** and *** and ***;
    3.  
to *** and *** to *** by ***;
    4.  
to perform *** and ***:
    5.  
to ***, and *** on ***;
    6.  
to *** and *** of *** to *** with *** and *** by the ***.

C.  
Data Management and Reporting Processes:

  1.  
to enable *** to *** its *** to *** as a ***. *** include but are not limited to
*** and call center ***.
    2.  
to enable *** and *** of the *** and *** in Exhibits 1.03 — 1.07 and this
Exhibit 1.02. The Parties acknowledge that the *** described in Exhibit 1.07
pertains to *** and ***. The format, content, and timing of management reports
are to be agreed upon by the Parties.

D.  
Sufficient personnel (employed and contracted) to ensure the timely performance
of USPG’s obligations hereunder in a manner that provides Medicare beneficiaries
and their representatives convenient, accessible and accurate service in a
courteous, professional manner, as well as being responsive to ***. All such
personnel shall be trained in accordance with applicable CMS guidance.
  E.  
Systems and infrastructure in a “hardened” data center on or before the earlier
of October 1, 2005, or such other date as CMS requires for testing or otherwise.
  F.  
Exhibit 5.04, Service Level Requirements, specifies standards of timeliness,
accuracy, and quality that are consistent with, or exceed, the standards that
are set forth in CMS instructions and guidelines and agreed upon monetary
penalties and incentives for, respectively, failing to meet or exceeding,
service levels with respect to the services to be provided by USPG.
  G.  
A *** and *** after the *** as *** in ***.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

26



--------------------------------------------------------------------------------



 



EXHIBIT 1.03
MARKETING AND BENEFICIARY COMMUNICATIONS

A.  
USPG shall market CIGNA’s PDP in accordance with applicable CMS requirements set
forth at 42 C.F.R. § 423.50 and CMS’ Medicare Marketing Guidelines for: Medicare
Advantage Plans (MA), Medicare Advantage Prescription Drug Plans (MA-PDs)
Prescription Drug Plans (PDPs), [and] 1876 Cost Plan (issued August 15, 2005,
revised November 4, 2005, and any subsequent revisions thereto) and the
marketing program agreed to by USPG, NationsHealth and CIGNA.

  1.  
USPG shall create beneficiary communications materials and facilitate the
approval process with CMS.
    2.  
CIGNA shall review and approve beneficiary communications materials and provide
plan-specific content as required.
    3.  
The parties shall develop a schedule or schedules for the preparation of all
marketing materials for submittal to CMS.
    4.  
The name of CIGNA (or a CIGNA Affiliate) and the name of NationsHealth or USPG
will be displayed on the identification card distributed to Enrollees.

B.  
USPG shall provide the following marketing and distribution services:

  1.  
For purposes of this Exhibit 1.03, “marketing materials” include any
informational materials targeted to Medicare beneficiaries which (i) promote the
PDP; (ii) inform Medicare beneficiaries that they may enroll, or remain enrolled
in the PDP; (iii) explain the benefits of enrollment in the PDP, or the rules
that apply to Enrollees; and (iv) explain how Medicare services are covered
under the PDP, including conditions that apply to such coverage.
    2.  
USPG shall market the PDP using a mass media campaign agreed to by USPG,
NationsHealth, and CIGNA, which shall include national television and radio
advertisements.
    3.  
USPG shall distribute to prospective Enrollees and employers written marketing
materials regarding the PDP in accordance with the distribution plan agreed to
by USPG, NationsHealth, and CIGNA.
    4.  
USPG shall allocate its marketing resources to include the disabled Medicare
population, Dual Eligibles, as well as beneficiaries age 65 and over, and shall
establish and maintain a system for confirming that enrolled beneficiaries have
in fact enrolled in the PDP and understand the rules applicable to and benefits
available under the PDP.
    5.  
Annually and at the time of enrollment, USPG agrees to provide Enrollees
information on the following features of the PDP:

  •  
***;

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

27



--------------------------------------------------------------------------------



 



  •  
***;

  •  
*** for ***;

  •  
*** for ***;

  •  
Types of *** in the ***;

  •  
***;

  •  
***;

  •  
*** Area;

  •  
Current ***;

  •  
*** to *** and *** of the *** or *** in the their *** of any *** on the ***;

  •  
Information about *** and ***;

  •  
Information about ***;

  •  
Information about the *** of *** and *** and

  •  
Information on ***.

  6.  
USPG will maintain a toll-free customer service call center that is open during
usual business hours and provides customer telephone service for potential and
current Enrollees in compliance with standard business practices. USPG agrees to
operate the call center in accordance with the following:

  •  
The call center shall operate *** no *** for those time zones where the PDP is
offered, including the continental United States, Hawaii, and Alaska, unless the
parties agree otherwise;

  •  
*** of all ***;

  •  
The *** of all incoming customer calls shall not exceed ***;

  •  
The *** (i.e. ***) rate shall be set forth in the SLA;

  •  
The call center shall provide thorough information about the PDP’s benefit
plans, including co-payments, deductibles, and network pharmacies;

  •  
The call center shall incorporate procedures for handling customer ***;

  •  
The call center shall provide service to *** and ***;

  •  
The call center shall provide the information described in 5 above. CIGNA will
provide the information within its, or its designee’s, possession to USPG or
provide the requisite tools to enable USPG’s access to such information.

  •  
The call center shall refer appeals and coverage determination issues, provider
inquiries, and potential fraud and abuse matters to CIGNA.

  7.  
USPG shall distribute to Enrollees information jointly developed by the parties
regarding the PDP formularies and tiers, step therapy, PA and dose limits.

  8.  
USPG shall distribute to Enrollees information regarding the coverage
determination, exceptions, grievance and appeals process, which information
shall be included in the PDP’s Evidence of Coverage and outreach materials
jointly developed by the parties.

  9.  
USPG shall provide to CIGNA the information necessary for CIGNA’s submissions to
CMS for the CMS comparative website in accordance with the requirements set
forth at 42 C.F.R. § 423.48.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

28



--------------------------------------------------------------------------------



 



C.  
Additional Obligations of USPG and NationsHealth

  1.  
USPG shall require its employees, agents, and representatives engaged in
marketing CIGNA’s PDP to receive training in CMS’ Medicare marketing
instructions and guidelines before they are permitted to talk with prospective
Enrollees. Each such employee, agent, and representative shall sign a form
acknowledging that he or she has received such training. CIGNA shall have a
reasonable period of time within which to review, and comment on, any training
materials.

  2.  
USPG will make available to prospective and current Enrollees only those
marketing materials that have been approved by CIGNA and CMS in accordance with
42 C.F.R. § 423.50.

  3.  
USPG shall report to CIGNA the number of *** in *** or *** and *** and ***. The
form, content and frequency of such reports shall be agreed to by the parties.

  4.  
USPG shall monitor and/or record for later review no less than *** for each USPG
***. The parties shall agree upon standards against which the quality and
accuracy of such monitored or review/*** will be assessed. USPG shall report the
results of its call center monitoring and review on a quarterly basis, together
with any corrective actions taken with respect to call center personnel who fail
to meet the parties’ agreed-upon acceptable quality levels.

  5.  
USPG shall report to CIGNA the *** for *** and ***. The form, content and
frequency of such reports shall be agreed to by the parties.

  6.  
USPG shall provide call center statistics as specified in CMS’s Final Medicare
Part D Reporting Requirements in sufficient time for CIGNA to provide them to
CMS at the times set forth in Section VIII thereof.

  7.  
USPG shall maintain records and provide support for any CMS or HHS OIG audits of
marketing and call center operations.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

29



--------------------------------------------------------------------------------



 



EXHIBIT 1.04
ENROLLEE BILLING AND PREMIUM COLLECTION
USPG shall perform the following premium billing and collection services on
behalf of CIGNA for Enrollees in accordance with CMS requirements set forth at
42 C.F.R. § 423.293 and any CMS guidance, when issued.
1. By the monthly date established in CMS guidelines, USPG shall bill each
Enrollee the monthly premium due under the PDP as communicated by CIGNA to USPG.
USPG shall bill for each individual enrolled in the PDP for that month according
to USPG’s enrollment records.
2. USPG shall permit each Enrollee, at the Enrollee’s option, to make premium
payment through an electronic funds transfer mechanism or other means
established by CMS.
3. USPG shall be able to allow Enrollees to pay their premium via automatic
deductions pursuant to 42 C.F.R. § 422.262(f)(1) and accept such premium
payments. USPG shall not bill the Social Security Administration or the Railroad
Retirement Board for such amounts.
4. USPG shall be able to support any supplemental premium billing to and
collection from Enrollees.
5. USPG shall instruct Enrollees to submit premiums directly to CIGNA, whether
by mail to a post office box maintained by CIGNA or, if payments are made
electronically, to a CIGNA lockbox account. All premiums otherwise collected by
USPG on behalf of CIGNA shall be deposited into a lockbox account maintained by
CIGNA *** of ***.
6. USPG shall update its enrollee records of all premium payments received ***
from CIGNA that the premium payment has been deposited.
7. USPG shall administer the policies and procedures jointly developed by the
parties in accordance with any applicable CMS guidance regarding the collection
of delinquent premium payments and disenrollment of Enrollees for nonpayment. In
no event shall an Enrollee be disenrolled without CMS prior approval.
8. USPG shall be able to identify, collect and remit to CMS any late enrollment
penalty amount due from or on behalf of an Enrollee that is identified by CMS.
9. USPG shall modify the billing for any Enrollee who becomes eligible for or
loses eligibility for Medicaid.
10. USPG shall be able to apply different premium amounts for one or more
categories of Enrollees including low income Enrollees.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

30



--------------------------------------------------------------------------------



 



EXHIBIT 1.05
ENROLLMENT AND ELIGIBILITY

A.  
*** USPG shall establish and maintain an *** that *** with *** and *** and has
the *** and ***:

  1.  
*** from ***;
    2.  
*** data for *** that *** their separate ***;
    3.  
*** or *** when *** to *** and *** and *** within two *** of its *** of ***;
    4.  
Generate *** for *** that *** in *** of ***;
    5.  
Provide *** to *** and other *** of their ***;
    6.  
*** and *** in any *** and ***;
    7.  
Administer an *** at the ***: (a) for *** through ***; and (b) for *** and ***:
*** through *** of each *** for the ***;
    8.  
*** for *** of other *** of the *** of such other ***, and other *** in ***;
    9.  
*** and *** for *** of *** other *** that an *** for *** in *** of *** of ***
required of *** by ***; and,
    10.  
*** and *** by *** for the purposes of *** and *** in accordance with *** in ***
and any standards *** in the ***.

B.  
Enrollment Forms and Materials. USPG shall:

  1.  
Jointly develop with CIGNA enrollment forms that satisfy CMS requirements and
are approved by CMS;

  2.  
Within the time period required by *** of *** from *** of an *** to *** with the
***:

  •  
include the ***,

  •  
exclude the *** and ***, and *** an *** number, and

  •  
include the *** of *** with ***;

C.  
***. USPG shall:

  1.  
Administer an *** jointly developed with *** that satisfies CMS guidelines ***:

  •  
*** applying for enrollment *** PDP within timeframes specified by CMS ***;

  •  
initiating appropriate follow up with beneficiaries who have *** of *** of such
*** or such period *** in the ***; and

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

31



--------------------------------------------------------------------------------



 



  •  
making *** effective according to the *** associated with the *** in which the
***.

  2.  
Within *** of *** of a *** the ***. Notify applicants of the acceptance or
denial of their enrollment application within *** of *** of *** of such *** or
***.

  3.  
Notify each *** to or at the time of ***, of ***and disclosures of the ***, and
the *** and *** with respect to such ***.

  4.  
Administer a process to *** that *** in the *** and *** the ***. Such process
shall involve a *** by the ***. As the Parties may so agree, *** make a “***”
call within such time and using such script as jointly agreed to by the Parties.

  5.  
Accept enrollments from beneficiaries.

  6.  
Enroll Medicare beneficiaries who are eligible for Part D and reside in the
PDP’s Service Area during allowable enrollment periods according to CMS
requirements with no underwriting;

  7.  
To the extent practicable, not enroll any beneficiary who is already enrolled in
a Part D plan or, who is identified as a member of a Medicare Advantage plan
(other than a private fee-for-service plan that does not provide qualified
prescription drug coverage or an MSA plan) and provide *** of the *** and the
reason[s] therefor.
    8.  
Not enroll beneficiaries except during allowable enrollment periods specified by
CMS.
    9.  
Accept and process any *** by *** of *** and *** to enroll in a Part D plan.
    10.  
Develop policies and procedures for addressing beneficiary requests for a and
verifying a beneficiary’s eligibility for a ***.
    11.  
Receive enrollment forms from Enrollees and retain such forms in paper form.
    12.  
*** the *** in accordance with *** of this Agreement.
    13.  
Agree in the *** and *** for the foregoing functions.

D.  
Maintenance of Enrollment. An Enrollee shall remain enrolled in the PDP until
one of the following occurs:

•  
The individual *** in *** or ***;
  •  
The individual *** from the ***;
  •  
The individual is *** from the ***;
  •  
The PDP is *** within the *** in which the individual ***; or
  •  
*** a *** in another *** in accordance with ***.

E.  
Disenrollment Management. USPG shall administer the PDP’s disenrollment process
in accordance with policies and procedures jointly developed by the parties and
in accordance with CMS disenrollment procedure requirements.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

32



--------------------------------------------------------------------------------



 



  1.  
***. USPG will *** and *** from ***:

  (i)  
Submit a *** to *** within ***;
    (ii)  
Provide the *** with a *** of *** as
    (iii)  
File and retain *** requests for the period specified in ***.

  2.  
***.

  (i)  
USPG shall *** and *** of *** in accordance with applicable CMS requirements.
Except as permitted by CMS regulations, USPG shall not *** the ***, or *** or in
***, or by any *** or ***.

  (ii)  
***. USPG shall *** an *** in any of the following circumstances: (a) Any *** is
not *** on a ***, as specified under paragraph ***; or (b) The *** has ***, as
specified under ***.

  (iii)  
***. USPG shall *** an *** in any of the following circumstances: (a) The ***;
(b) The ***; (c) ***; (d) *** is terminated by *** (e) ***, as determined by
***, to the *** or *** that the individual has or expects to *** for ***. USPG
shall *** with the *** through ***.
    (iv)  
***. USPG shall prepare a *** of ***.

  3.  
***.

  (i)  
If the *** is for any of the reasons specified in Sections B, C(i) or (iv) of
this section (that is, other than *** or *** of ***) USPG shall give the *** of
the *** is *** to *** the *** to ***.
    (ii)  
*** for reasons specified in Sections B, C(i) and (iii) shall:

  •  
Be provided to the individual before submission of the disenrollment notice to
CMS; and
    •  
Include an explanation of ***.

  4.  
***. USPG will *** in the event of a *** of the *** and *** for *** in
accordance with ***.
    5.  
Agree in the *** to *** and *** standards for ***.

F.  
Maintenance and Reporting of Data. USPG shall provide the data required in ***
in the *** and at the *** therein. USPG shall maintain *** to *** the *** of
such *** or the ***.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

33



--------------------------------------------------------------------------------



 



EXHIBIT 1.06
ENROLLEE INQUIRIES AND GRIEVANCE PROCESSING
USPG shall be responsible for communications from Enrollees as set forth herein.
USPG shall administer the PDP’s enrollee inquiries grievance procedures in
accordance with CMS requirements set forth at 42 C.F.R. § 423.564 and Chapter 18
of the Prescription Drug Benefit Manual—Part D Enrollee Grievances, Coverage
Determinations, and Appeals. For purposes hereof, a “grievance” is any complaint
or dispute, other than one that involves a coverage determination, expressing
dissatisfaction with any aspect of CIGNA’s or any of its subcontractors’ and
providers’ operations, activities, or behavior, regardless of whether remedial
action is requested. The grievance procedure is separate and distinct from the
appeal procedure. The PDP’s appeal procedure shall be the sole responsibility of
CIGNA. An “inquiry” is any communication from an Enrollee that is not a
grievance or an appeal. An “Enrollee” includes an Enrollee’s representative. All
communications from providers shall be directed to CIGNA.

A.  
General Requirements

  1.  
USPG will develop protocols and definitions sufficient to enable its Customer
Service Representatives (“CSRs”) accurately to distinguish and classify Enrollee
inquiries, grievances (including types of grievances), and appeals. Such
protocols and definitions are subject to review and comment by CIGNA.

  2.  
USPG will maintain an accuracy rate to be determined in the SLA in its
identification and classification of inquiries, grievances, and appeals.

  3.  
USPG will audit for the accuracy of its identification and classification of
inquiries, grievances, and appeals based on audit frequencies and sample sizes
agreed upon by the parties.

  4.  
CIGNA will provide, or provide access to, any information within its, or its
designee’s, control necessary to USPG to perform the services described herein.

  5.  
The Parties shall develop processes which will enable USPG to refer all
communications from providers to CIGNA and all Enrollee communications about
mail order prescriptions covered under Part D to CIGNA.

B.  
Enrollee Inquiries

  1.  
Telephone Inquiries. USPG shall handle all telephonic inquiries by Enrollees or
Enrollee representatives in a timely, courteous, professional, and culturally
competent manner.

  (a)  
The service levels for timeliness and accuracy in responding to such inquiries
shall be the same as set forth in Exhibit 1.03 of this Agreement.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

34



--------------------------------------------------------------------------------



 



  (b)  
USPG shall maintain and report data on telephonic inquiries in the formats and
at the times set forth in Section VIII of CMS’s Final Medicare Part D Reporting
Requirements. USPG shall maintain sufficient records to support the accuracy of
such reported data in the event of an audit by CMS or the HHS OIG.

  2.  
Written Inquiries. USPG shall be responsible for responding to all written
inquiries from Enrollees or Enrollee representatives in a timely, accurate,
professional, and culturally competent manner. Written inquiries include any
correspondence that has been mailed, telecopied, or e-mailed.

  (a)  
USPG will implement procedures for date stamping, marking for identification,
and tracking all written Enrollee inquiries. Date stamping of a percentage
specified in the SLA of such inquiries will be accomplished within *** of their
*** of *** shall be *** of their ***.

  (b)  
Written acknowledgement of a written inquiry shall be mailed within 7 days of
USPG’s receipt of the inquiry unless a different period is established in the
SLA.

  (c)  
The SLA shall specify written disposition of a specific percentage of all
written inquiries shall be mailed *** of USPG’s *** of the *** of *** of ***
shall be *** within *** of *** of the ***.

  (d)  
The minimum acceptable accuracy rate of USPG’s written dispositions shall be
identified as a percentage specified in the SLA.

  (e)  
USPG will implement a process for auditing and monitoring the timeliness and
accuracy of USPG disposition of written inquiries based on audit frequencies and
sample sizes to be agreed upon by the parties. USPG will provide, on a quarterly
basis, reports to CIGNA of USPG’s audits, together with any corrective action
taken to remedy any non-compliance with the timeliness and accuracy levels set
forth herein.

C.  
Grievances

  1.  
USPG will administer a process jointly developed with CIGNA that is designed to
track and address Enrollees’ grievances that includes appropriate timelines,
policies and procedures, as well as definitions and protocols for identifying
the different types of grievances identified in 42 CFR § 423.564 and Section V
of the Final Medicare Part D Reporting Requirements.

  2.  
USPG will train its staff and any subcontractors involved in the grievance
procedure on such policies and procedures in accordance with 42 C.F.R. §
423.564.

  3.  
USPG will accept grievances from Enrollees by telephone and in writing
(including facsimile and in whatever other form CMS requires CIGNA to accept
grievances, and reject any that are untimely under 42 CFR § 423.524(d)(2).

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

35



--------------------------------------------------------------------------------



 



  4.  
Fraud and Abuse grievances, as defined in Section V of the Final Medicare Part D
Reporting Requirements, shall be referred to CIGNA for disposition.

  5.  
USPG shall notify the Enrollee of the grievance decision as expeditiously as the
case requires, based on the Enrollee’s health status, but no later than ***
after the date USPG receives the oral or written grievance; provided that USPG
may extend the *** timeframe by up to *** if the Enrollee requests the extension
or if USPG justifies a need for additional information and documents how the
delay is in the interest of the Enrollee. When USPG extends the deadline, it
shall immediately notify the Enrollee in writing of the reason(s) for the delay.

  6.  
USPG shall inform the Enrollee of the disposition of the grievance in accordance
with the following procedures:

  •  
All *** in *** must be ***.

  •  
*** may be *** to either *** or in ***, unless the *** a ***.

  •  
*** of *** must be *** to in ***.

  7.  
USPG shall respond to an Enrollee’s grievance *** if the complaint involves a
refusal by CIGNA to grant an Enrollee’s request for an expedited coverage
determination under 42 C.F.R. § 423.570 or an expedited redetermination under 42
C.F.R. § 423.584, and the Enrollee has not yet purchased or received the drug
that is in dispute.

  8.  
USPG will maintain, and provide upon request by CIGNA or CMS, access to records
on all grievances received both orally and in writing, that includes:

  •  
Date of receipt of the grievance

  •  
Mode of receipt of grievance (i.e. fax, telephone, letter, etc.)

  •  
Person or entity that filed the grievance

  •  
Subject of the grievance

  •  
Final disposition of the grievance

  •  
Date the Enrollee was notified of the disposition.

  9.  
USPG shall maintain and report data or grievances required in Section V of the
Final Medicare Part D Reporting Requirements in the formats and at the times
specified therein. USPG shall maintain sufficient records to support the
accuracy of such data in the event of an audit by CMS or the HHS Office of
Inspector General.

D.  
Appeals

The parties shall jointly develop procedures for transmitting to CIGNA, as
expeditiously as possible, any appeals received by USPG.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

36



--------------------------------------------------------------------------------



 



Exhibit 10.2
EXHIBIT 1.07
DETERMINATION OF COMPENSATION AND SERVICES RELATED TO THE 2007
AND SUBSEQUENT PLAN YEARS
SERVICES
USPG shall provide to CIGNA the services enumerated in this Exhibit 1.07. The
services shall be performed, at a minimum, consistent with the timeliness,
accuracy and quality standards set forth in CMS instructions and guidelines,
provided, however, that the Parties may agree to standards in addition to, or in
excess of, those established by CMS. In the event of a conflict between any
provision of this Exhibit 1.07 and any provision of Exhibit 5.04 the latter
shall control.
The services are categorized by major business process and process in Table 1.07
and further described below. Each specific service is either included in the fee
listed in the Monthly Fee Schedule which is defined below in this Exhibit 1.07
or is available at CIGNA’s option at an additional charge.
Key assumptions for services included in the fee in the Monthly Fee Schedule are
as follows:
Marketing/Sales and Enrollment Processing:
*** in the *** represent steady-state operations over the course of the year.
Auto-assigned enrollment and CMS web-based enrollment are included in the ***.
In addition, up to *** are *** in the ***. Facilitated enrollments and premium
billing and collections for CMS and for State Pharmaceutical Assistance Programs
implemented on or before May 1, 2006, specifically CT, MD, and ME, are included
in the ***. All disenrollments are *** in the ***. Up to *** outbound *** are
*** in the ***.
***, including *** to *** and *** beyond that incorporated in the ***, for
example, *** an ***, will be *** or *** and documented in a Statement of Work
(refer to Compensation for Optional Services).
Post-enrollment Service
*** in the *** represent steady-state operations over the course of the year.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

37



--------------------------------------------------------------------------------



 



 *** will be *** on a *** or *** and documented in a Statement of Work (refer to
Compensation for Optional Services).
Reporting
*** in the *** represent steady-state operations over the course of the year.
Table 1.07. Services by Major Business Process.

                          Service             Included             in          
  Monthly Major Business           Fee or Process   Process   Service   Optional
Marketing/Sales
  Enrollment Call Center   Incoming calls related to information requests and/or
resulting enrollment   ***
 
      Outgoing calls related to information requests and/or resulting enrollment
  ***
 
      Outbound Call Marketing Campaign — both live and IVR   ***
 
      Call Center Operations   ***
 
  Retention Campaign   Outbound calling campaigns to drive member retention. Up
to 3 IVR campaigns per year are included in the Monthly Base Fee.   ***
 
  Marketing Campaign   TV, radio, direct mail, print, & event — Includes
creative, production, execution and measurement   ***
 
  Fulfillment   Mailing of plan promotional materials — postcards, brochures,
mailers, etc. CMS Plan documents — mailing of Information Enrollment Guide — CMS
Enrollment Form (Exhibit 1) and Summary of Benefits ***and *** to ***   ***
***

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

38



--------------------------------------------------------------------------------



 



                          Service             Included             in          
  Monthly Major Business           Fee or Process   Process   Service   Optional
Enrollment
Processing
  Enrollment Processing   Processing of phone and/or paper applications   ***
 
      Downloading and processing Web enrollment   ***
 
      Receiving and processing of CMS Auto-enrollee and facilitated enrollment
files   ***
 
      Follow-up and completion of incomplete enrollment applications   ***
 
  Systems Availability   Hours of availability — In support of phone enrollment
  ***
 
  Fulfillment resulting from enrollment request - Prior to CMS processing  
Mailing of Exhibit 2 — Acknowledge Receipt of Completed Enrollment Letter   ***
 
      Mailing Exhibit 6 — PDP Denial of Enrollment (where applicable)   ***
 
  File Transfers   Sending file of Enrollment records to CMS   ***
 
      Sending Fulfillment records to Fulfillment Vendor   ***
 
      Sending Eligibility records to CIGNA and ARGUS   ***
Post-Enrollment
Service
  Member Service Call Center   All incoming calls related to member services  
***
 
      Call Center Operations   ***
 
  Processing of Enrollee Initiated Changes and submission of changes to CMS  
Eligibility/Enrollment maintenance (e.g. change of address, disenrollment or
cancellation requests, etc.) in accordance with PDP Eligibility, Enrollment and
Disenrollment Guidance.   ***
 
  Processing as a result of CMS TRR   NH systems processing and reconciling the
CMS Transaction Reply File (TRR) e.g. enrollment approvals, eligibility updates,
etc.   ***
 
      Sending eligibility updates to CIGNA and ARGUS   ***

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

39



--------------------------------------------------------------------------------



 



                          Service             Included             in          
  Monthly Major Business           Fee or Process   Process   Service   Optional
 
      Sending CMS Plan Payment Report, TRR and MMR records to CIGNA   ***
 
      Sending fulfillment records to Fulfillment Vendor   ***
 
  Fulfillment as a result of CMS TRR File processing (e.g. responses for records
sent to CMS and CMS reported eligibility changes)   Mailing of Welcome Kit —
including ID Card, evidence of coverage, etc. for approved enrollees ***and ***
to ***   ***
 
      Mailing of all CMS mandated Exhibits per PDP Eligibility, Enrollment and
Disenrollment Guidelines (excluding those items included in the Welcome kit)  
***
 
  Other Fulfillment   Processing and mailing of annual COB Survey   ***
 
      Upon member request, processing and mailing of: Caregiver forms, HIPAA
Privacy Forms, Formularies, Pharmacy Directories, Summary of Benefits, Credit
Card/ACH forms, Disenrollment forms, Claim forms, EOB copies.   ***
 
  Systems Availability   In support of member services hours of operation   ***
 
  Enrollee written inquiries   Responding to inquiries from enrollees in writing
and consistent with CMS requirements   ***
 
  CMS Complaint   Responding to CMS caseworker reported complaints and
maintenance of CMS complaint log   ***
 
  Handling of Grievances   Accept and respond to member grievances received via
telephone and in writing   ***
 
  Premium Billing and Collection   For members who choose direct bill, produce
and mail invoices monthly.   ***

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

40



--------------------------------------------------------------------------------



 



                          Service             Included             in          
  Monthly Major Business           Fee or Process   Process   Service   Optional
 
      Collect, process and apply member payments monthly.   ***
 
      Provide members with payment options other than direct bill including
recurring or one-time credit card and recurring ACH. Process and reconcile
transactions monthly.   ***
 
      Bill and invoice other payors participating or contracted with CIGNA for
the CIGNATURE Rx program including but not limited to State Pharmaceutical
Assistance Programs. Assumes other payors use current processes and formats.  
***
 
      Collect, process and apply payments and adjustments from other payors
participating or contracted with CIGNA for the CIGNATURE Rx program including
but not limited to State Pharmaceutical Assistance Programs. Assumes other
payors use current processes and formats.   ***
 
      Create billing records for payors not invoiced including but not limited
to CMS, SPAPs, SSA, etc.   ***
 
      Collect, process and apply payments and adjustments from CMS including but
not limited to (low income payments, SSA withholding, etc.)   ***
 
      Process refunds for members and other payors as necessary.   ***
 
      Perform collections activities for overdue premium including sending
appropriate letters and exhibits as mandated by CMS.   ***

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

41



--------------------------------------------------------------------------------



 



                          Service             Included             in          
  Monthly Major Business           Fee or Process   Process   Service   Optional
 
      Reconcile payment and refund activity monthly and perform necessary
follow-up with payors, including but not limited to CMS, SPAPs, and financial
institutions, to resolve discrepancies and reconciling items.   ***
 
      Provide monthly data feeds for billed premium and cash applied and
unapplied to CIGNA with control reports.
Provide monthly reporting including:
Cash Payment reconciliations with aging of reconciling items.
Uninvoiced members with estimated amounts and appropriate aging Accounts
Receivable and Paid-In-Advance Reporting with appropriate Aging.   ***
 
      Support external audits including but not limited to CMS and state
agencies. Support may include supplemental reporting, access to books and
records.   ***
 
      Maintain transaction level detail and history for a 10 year period
consistent with CMS requirements.   ***
Reporting
  Reporting to CMS Per PDP Final Reporting Requirements   USPG shall maintain
and report call center statistics and data on telephonic inquiries as specified
in Section VIII of CMS’s Final Medicare Part D Reporting Requirements,
enrollment and disenrollment data as specified in Section 1 of CMS’s Final
Medicare Part D Reporting Requirements, and grievances data as specified in
Section V of CMS’s Final Medicare Part D Reporting Requirements in sufficient
time for CIGNA to provide them to CMS at the times set forth in CMS’s Final
Medicare Part D Reporting Requirements. USPG   ***

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

42



--------------------------------------------------------------------------------



 



                          Service             Included             in          
  Monthly Major Business           Fee or Process   Process   Service   Optional
 
      shall maintain sufficient records to support the accuracy of such reported
data in the event of an audit by CMS or the HHS OIG.    
 
  Management Information to CIGNA   Standardized program reports including but
not limited to those in support of monitoring SLA metrics. USPG shall report to
CIGNA the average hold times for calls, call abandonment rates, and related
statistics. The format, content, and timing of management reports are to be
agreed upon by the Parties.   ***

The Services shall be performed with the following expectations:
Marketing/Sales: Enrollment Call Center and Post-Enrollment Service: Member
Service Call Center

  1.  
USPG shall *** and *** to include the ***, as well as ***, and shall establish
and maintain a process for confirming that *** and *** and benefits available
under the PDP.
    2.  
USPG will maintain a *** for *** and *** in compliance with standard business
practices. USPG agrees to operate the call center in accordance with the
following:

  •  
The call center shall provide thorough information about the PDP’s benefit
plans, including co-payments, deductibles, and network pharmacies. Specifically,
the call center shall provide the information described below. CIGNA will
provide the information within its, or its designee’s, possession to USPG or
provide the requisite tools to enable USPG’s access to such information.

  •  
***;
    •  
Enrollee ***;
    •  
Potential for ***;
    •  
*** for ***;
    •  
*** in the ***;
    •  
***;
    •  
Premiums;
    •  
***;
    •  
***;

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

43



--------------------------------------------------------------------------------



 



  •  
*** or change in the ***;
    •  
Information about ***;
    •  
Information about ***;
    •  
Information about the *** and ***; and
    •  
Information on ***.

  •  
The call center shall incorporate procedures for handling customer complaints;
    •  
The call center shall provide *** and ***;
    •  
The call center shall *** and ***, ***, and *** and *** to ***

  3.  
USPG shall ***, ***, and *** in marketing CIGNA’s PDP to *** and ***. Each such
***, ***, and ***. CIGNA shall have a reasonable period of time within which to
review, and comment on, any ***.
    4.  
USPG will make available to prospective and current Enrollees *** and ***.
    5.  
USPG shall maintain records and provide support for any ***.

Enrollment Processing and Post-Enrollment Service

A.  
***. USPG shall establish and maintain an ***, *** with *** and ***, and has the
***:

  1.  
*** status data from ***;
    2.  
Generate ***;
    3.  
Notify *** when *** changes occur to *** and ***;
    4.  
Generate *** that *** in support of *** processing;
    5.  
Provide *** and other ***;
    6.  
Accept *** and *** enrollments, including ***, ***, ***, and ***;

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

44



--------------------------------------------------------------------------------



 



  7.  
Administer an annual enrollment period at the following times: (a) for contract
year 2006: November 15, 2005 through May 15, 2006; and (b) for contract year
2007 and thereafter: November 15 through December 31 of each year for the
upcoming contract year;
    8.  
Support ***, enrollees of ***, and other ***;
    9.  
Collect and exchange information for *** regarding other *** in support of ***;
and,
    10.  
Collect and transmit data elements specified by *** for the purposes of *** and
*** in accordance with *** and any standards *** in the ***.

C.  
Enrollment Process. USPG shall:

  1.  
Administer an enrollment process jointly developed with CIGNA that satisfies CMS
guidelines and that includes:

  •  
communicating with beneficiaries who are applying for enrollment in the PDP
within ***;
    •  
initiating appropriate *** in the ***; and
    •  
making enrollments effective according to the effective date policy associated
with the enrollment period in which the enrollment is received.

  2.  
Notify each Enrollee prior to or at the time of enrollment, of *** of the ***,
and the *** and *** with respect to such ***.
    3.  
Administer a process to confirm that beneficiaries have enrolled in the PDP and
***. Such process shall involve a ***. As the Parties may so agree, USPG shall
*** and/or make a *** time and using such *** to by the Parties.
    4.  
Enroll Medicare beneficiaries who are eligible for Part D and reside in the
PDP’s Service Area during allowable enrollment periods *** with no ***;
    5.  
To the extent practicable, not *** or, *** of a *** and provide *** of the ***
and the reason[s] therefor.
    6.  
Not enroll beneficiaries except during allowable enrollment periods specified by
CMS.
    7.  
Develop policies and procedures for addressing *** for a *** and verifying a ***
for a ***.
    8.  
Receive enrollment forms from Enrollees and retain such forms in ***.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

45



--------------------------------------------------------------------------------



 



  9.  
*** in accordance with Section 9(b) of this Agreement.

D.  
Maintenance of Enrollment. An *** of the ***:

  •  
The individual ***;
    •  
The individual ***;
    •  
The individual is ***;
    •  
The PDP is *** within the *** in which the ***; or
    •  
CMS enrolls a *** in *** in accordance with ***.

E.  
Disenrollment Management. USPG shall administer the PDP’s disenrollment process
in accordance with policies and procedures jointly developed by the parties and
in accordance with CMS disenrollment procedure requirements.

  1.  
***. USPG will accept and process *** from *** as specified by CMS. USPG will:

  (i)  
Submit a *** within ***;
    (ii)  
Provide the *** with a *** as CMS determines and approves; and
    (iii)  
File and retain *** for the period specified in ***.

  2.  
***.

  (i)  
USPG shall initiate and process *** in accordance with applicable ***. Except as
***, USPG shall not***, or by any *** or *** or ***.
    (ii)  
***. USPG shall *** in any of the following circumstances: (a) Any ***, as
specified under paragraph (d)(1) of this section; or (b) The ***, as specified
under paragraph (d)(2) of this section.
    (iii)  
***. USPG shall *** in any of the following circumstances: (a) The ***; (b) The
***; (c) ***; (d) *** or by *** or through ***; and (e) The individual ***, as
determined by ***, to the *** or USPG that the individual has or expects to ***.
USPG shall *** accordance with the procedures for *** set forth at ***.
    (iv)  
***. USPG shall prepare a *** to ensure *** from *** for *** enrollees.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

46



--------------------------------------------------------------------------------



 



  3.  
***.

  (i)  
If the *** is for any of the reasons specified in Sections B, C(i) or (iv) of
this section (that is, other than *** USPG shall give the individual *** with an
*** pursuant to *** and any ***.
    (ii)  
*** for *** in Sections B, C(i) and (iii) shall:

  •  
Be provided to the individual before *** of the ***; and
    •  
Include an *** of the *** under the PDP’s ***.

  4.  
***. USPG will notify *** in the event of a *** of the *** and *** for *** under
Part D in accordance with Part ***.

Post-Enrollment Service: Enrollee ***
USPG shall perform the following *** on behalf of CIGNA for Enrollees in
accordance with CMS requirements set forth at *** and any CMS guidance, when
issued.

  1.  
By the ***, USPG shall *** under the PDP. USPG shall *** for that *** according
to USPG’s enrollment records.
    2.  
USPG shall permit each Enrollee, at the Enrollee’s option, to *** or other ***.
    3.  
USPG shall be able to allow Enrollees to *** and ***. USPG shall not *** or the
*** for such ***.
    4.  
USPG shall be able to support *** to and *** from ***.
    5.  
USPG shall instruct Enrollees to ***, whether by *** or, if ***, ***. All *** by
USPG on behalf of CIGNA shall be *** by CIGNA within *** by USPG.
    6.  
USPG shall update its enrollee records of all ***.
    7.  
USPG shall administer the policies and procedures jointly developed by the
parties in accordance with any applicable CMS guidance regarding the *** and
***. In no event shall an Enrollee *** without ***.
    8.  
USPG shall be able to identify, *** and *** any *** or on behalf of an Enrollee
that is identified by ***.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

47



--------------------------------------------------------------------------------



 



  9.  
USPG shall modify the ***or or loses ***.
    10.  
USPG shall be able to *** for one or more categories of Enrollees including ***
Enrollees.

Post-Enrollment Service: ***
USPG shall be responsible for communications from Enrollees as set forth herein.
USPG shall administer the *** procedures in accordance with CMS requirements set
forth at *** Part D ***, and ***. For purposes hereof, a ***, other than one
that involves a *** with any aspect of ***, regardless of whether ***. The ***
is separate and distinct from the ***. The PDP’s *** shall be the sole
responsibility of CIGNA. An “inquiry” is any communication from an Enrollee that
is not a ***. An “Enrollee” includes an Enrollee’s representative. All
communications from providers shall be directed to CIGNA.

A.  
General Requirements

  1.  
USPG will develop protocols and definitions sufficient to enable its Customer
Service Representatives (“CSRs”) accurately to distinguish and classify Enrollee
***. Such protocols and definitions are subject to review and comment by CIGNA.
    2.  
CIGNA will provide, or provide access to, any information within its, or its
designee’s, control necessary to USPG to perform the services described herein.
    3.  
The Parties shall develop processes which will enable USPG to refer
communications from providers to CIGNA and Enrollee communications about mail
order prescriptions covered under Part D and dispensed by ***.

B.  
Enrollee Inquiries

  1.  
Telephone Inquiries. USPG shall handle all telephonic inquiries by Enrollees or
Enrollee representatives in a timely, courteous, professional, and culturally
competent manner.
    2.  
Written Inquiries. USPG shall be responsible for responding to all written
inquiries from Enrollees or Enrollee representatives in a timely, accurate,
professional, and culturally competent manner. Written inquiries include any
correspondence that has been mailed, telecopied, or e-mailed.

C.  
***

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

48



--------------------------------------------------------------------------------



 



  1.  
*** will administer a process jointly developed with CIGNA that is designed to
track and address Enrollees’ ***, as well as definitions and protocols for ***
Medicare Part D ***.
    2.  
USPG will train its staff and any subcontractors involved in the *** procedure
on such policies and procedures in accordance with ***.
    3.  
USPG will accept *** from Enrollees by telephone and in writing (including
facsimile and in whatever other form CMS requires CIGNA to accept ***, and ***.
    4.  
*** Medicare Part D ***, shall be referred to CIGNA for disposition.
    5.  
USPG shall notify the Enrollee of the *** as the case requires, based on the
Enrollee’s health status, but no later than *** after the date USPG receives the
***; provided that USPG may extend the *** timeframe *** if the Enrollee
requests the extension or if USPG justifies a need for additional information
and documents how the delay is in the interest of the Enrollee. When USPG
extends the deadline, it shall immediately notify the Enrollee in writing of the
reason(s) for the delay.
    6.  
USPG shall inform the Enrollee of the disposition of the *** in accordance with
the following procedures:

  •  
All ***.

  •  
*** may be *** or in ***, unless the ***.

  •  
*** must be ***.

  7.  
USPG shall respond to an Enrollee’s *** if the *** involves a refusal by CIGNA
to grant an Enrollee’s request for an expedited coverage determination under ***
or an expedited ***, and the Enrollee has not yet ***.
    8.  
USPG will maintain, and provide upon request by CIGNA or CMS, access to records
on all *** received both orally and in writing, that includes:

  •  
Date of receipt of the grievance
    •  
Mode of receipt of *** (i.e. verbal or written)
    •  
Person or entity that ***
    •  
Subject of the ***
    •  
Final disposition of the ***

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

49



--------------------------------------------------------------------------------



 



  •  
Date the Enrollee was notified of the disposition.

D.  
Appeals

The parties shall jointly develop procedures for transmitting to CIGNA, as
expeditiously as possible, any appeals received by USPG.
COMPENSATION
CIGNA’S PAYMENT OF NATIONSHEALTH’S FEES.
At the conclusion of each month, NationsHealth shall within a reasonable time
invoice CIGNA for the amount due NationsHealth. CIGNA shall pay NationsHealth
all undisputed amounts within fifteen (15) days of the receipt of such invoice.
To properly dispute an amount of an invoice, CIGNA shall notify NationsHealth in
writing and give its good faith reasons for disputing the amount of the invoice
and any documentation to support its position.

A.  
DEFINITIONS

Each of the following shall be as finally determined by CIGNA for applicable
periods:
“Base Fees Due NationsHealth” means the sum of the Monthly Fees for the current
month and the previous eleven months.
“Membership” means the number of PDP Enrollees effective in the month as
reported by CMS (including restatements) to which NationsHealth is providing
Services.
“Monthly Fees” means the applicable amount from the Monthly Fee Schedule of this
Exhibit based on the monthly Membership as reported by CMS (including
restatements).

B.  
Calculation of Amount Due NationsHealth

The monthly amount due NationsHealth will be calculated as follows:

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

50



--------------------------------------------------------------------------------



 



     
a.) Base Fees Due NationsHealth
       
b.) Less: Amounts paid by CIGNA to NationsHealth for Base Fees Due NationsHealth
for the previous eleven months
       
c.) Plus: Any unpaid amounts owed to NationsHealth
       
d.) Less: Any unpaid amounts due to CIGNA.

C.  
Monthly Fee Schedule

      ***   Monthly Fee
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***

Both parties agree to negotiate in good faith a revised fee schedule in the
event ***.

D.  
Compensation for ***

CIGNA shall compensate NationsHealth for the performance of any *** or ***
mutually-agreed upon rate. Prior to commencing any such *** or ***,
NationsHealth must deliver to CIGNA a ***, which will contain (i) a reasonably
detailed description of the ***, (ii) the *** for ***, identified by ***,
(iii) the *** corresponding to each ***, (iv) *** of any ***, and (v) a schedule
of ***. *** must be mutually agreed upon and signed by the Parties.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

51



--------------------------------------------------------------------------------



 



The Parties have agreed that ***related to *** generally described in *** is the
responsibility of ***, except *** has agreed to *** to support implementation of
the *** and changes required by CMS for the 2007 contract year which will be
documented in statements of work as outlined above.

E.  
*** Obligation of NationsHealth

If, at any time during the term of this Agreement or any renewal term,
NationsHealth or USPG *** is applicable to CIGNA under this Agreement, then in
such event the *** CIGNA to NationsHealth or USPG shall be ***, subject to the
following terms: *** shall not be adjusted for any period of time during which
USPG is ***, except that to the extent NationsHealth and/or USPG is ***, to more
than *** at any given time, then regardless of whether the *** is being met, the
*** for any period of time during which the number of *** from USPG is one of
the highest ***, when comparing the number *** from NationsHealth and/or USPG
for each of such ***. For purposes of determining whether NationsHealth or USPG
*** NationsHealth and USPG shall NOT be deemed to be ***: (i) if NationsHealth
and/or USPG is providing both the *** plus any additional *** beyond those being
provided *** (e.g., there is no *** if NationsHealth and/or USPG is *** as well
as *** (including without limitation ***) *** and/or its enrollees beyond those
being *** and its Enrollees); (ii) if NationsHealth and/or USPG is *** to both
Part D enrollees and other non-Part D enrollees of such PDP sponsor beyond the
type of CIGNA enrollees receiving services from USPG (e.g., there is no *** if
NationsHealth and/or USPG is providing Services or substantially similar
services to both Part D enrollees and commercial enrollees of such PDP sponsor
and USPG is not providing same to both Part D Enrollees and commercial enrollees
of CIGNA); or (iii) if NationsHealth and/or USPG is ***, rather than a
stand-alone Part D prescription drug plan.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

52



--------------------------------------------------------------------------------



 



Exhibit 10.2
EXHIBIT 1.08
FORM OF JOINT PURCHASE ORDER

         
Purchase Order Number:
       
 
 
 
   

         
Date:
       
 
       

         
Vendor:
       
 
       

      Description of Goods or Service:  
 


 
 
 
 
 
 
 
 

      Service Commencement/Delivery Date:  
 

 

      Projected Total Cost:  
 

 

      Payment Responsibility: (Check one) NationsHealth _________   CIGNA
____________

Authorized by:  
  

                  NATIONSHEALTH, INC.       CONNECTICUT GENERAL LIFE INSURANCE
COMPANY
 
               
By:
          By:    
 
               
 
               
Date:
          Date:    
 
                Authorized Signatories:       Authorized Signatories: Glenn
Parker       Michael Ferris Lew Stone       John Rottkamp Tim Fairbanks      
Terri Swanson Robert Tremain        

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

53



--------------------------------------------------------------------------------



 



EXHIBIT 1.09
NATIONSHEALTH DEVELOPMENTAL COSTS
NationsHealth Developmental Costs are currently estimated to be ***, which
amount represents the estimated costs for NationsHealth or USPG to develop,
implement and deploy the systems, capabilities and functionalities required to
fulfill their obligations and to otherwise satisfy the requirements under the
Agreement including, but not limited to, the following:

  •  
The systems and infrastructure described in Exhibit 1.02, except for item (E).

  •  
The capabilities and functionalities to perform the Services described in
Exhibits 1.03 through 1.06 including necessary information and reporting
systems.

  •  
Necessary enhancements to NationsHealth and/or USPG systems and capabilities in
order to comply with CIGNA policies, procedures, programs and other requirements
that are reasonably necessary to support the PDP that have not been developed
and/or communicated to NationsHealth or USPG as of the Effective Date of this
Agreement.

  •  
Obtaining state insurance licenses pursuant to Section 4.01.

The above cost amount is an estimate. NationsHealth will spend the amounts
required for the purposes described in the first paragraph above, provided,
however, that NationsHealth’s Developmental Costs shall not exceed *** without
the prior written consent of CIGNA.
CIGNA shall compensate NationsHealth for the performance of any optional
services or developmental work on a project basis at a mutually-agreed upon
rate. Prior to commencing any such optional service or developmental work,
NationsHealth must deliver to CIGNA a proposed written statement of work, which
will contain (i) a reasonably detailed description of the scope of the work to
be performed, (ii) the number of hours required for personnel to perform the
work, identified by job title, (iii) the hourly rate corresponding to each job
title, (iv) itemized estimates of any non-labor expenses, and (v) a schedule of
deliverables. Each final statement of work must be mutually agreed upon and
signed by the Parties.
The Parties have agreed that development work related to the ongoing
maintenance, enhancement and regulatory compliance of the systems generally
described in Exhibits 1.02-1.07 is the responsibility of *** to support
implementation of the Service Level Requirements and changes required by CMS for
the 2007 contract year which will be documented in statements of work as
outlined above.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

54



--------------------------------------------------------------------------------



 



EXHIBIT 2.02
CIGNA DEVELOPMENTAL COSTS

   
CIGNA Developmental Costs include:
  •  
CIGNA internal system modifications required to support the PDP currently
estimated at ***.
  •  
Build up (in late 2005) of operational personnel required to support the PDP
currently estimated at ***.
  •  
Buildup (in late 2005) of operational facilities required to support the PDP
currently estimated at ***.

These costs are estimates. CIGNA will spend the amounts required to develop PDP
capabilities, provided, however, that CIGNA’s Developmental Costs shall not
exceed *** without the prior written consent of NationsHealth.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

55



--------------------------------------------------------------------------------



 



EXHIBIT 3.01
INTERIM COMPENSATION
General Principles
The Parties, meaning CIGNA on one hand and USPG and/or NationsHealth on the
other hand, intend to account for the activities described in this Agreement as
if such activities constituted a separate line of business for purposes of
sharing the financial effects of certain PDP-associated expense variances.
No Intent to Create Reinsurance
In agreeing to this arrangement, both parties have independently formed a belief
that, in the event of a loss under any of CIGNA’s Part D contracts covered by
this Agreement, this provision does not give rise to a contract for reinsurance
against an underwriting loss by CIGNA. CIGNA shall bid its Part D Contracts
intending to realize net profits and shall, to the extent necessary and
permitted by CMS, charge an additional premium to eligible Enrollees in order to
perform the Part D contracts profitably. The parties acknowledge that the
unprecedented nature of the Medicare Part D product makes it impossible to
predict the profitability of the Part D contracts with any certainty. If CMS, or
any other Governmental Authority, were to determine that this profit and loss
sharing arrangement constituted a form of reinsurance, the parties agree to
negotiate, in good faith, an alternative compensation method that approximates
the anticipated economic benefits or obligations of the Parties that will arise
under this arrangement.
Interim Compensation
This Exhibit 3.01 provides that certain “Scheduled Marketing and Enrollment
Expenses” (set forth in Attachment A) incurred by CIGNA and/or NationsHealth
during the period February 20, 2006 through May 15, 2006 (or such later date to
which CMS may extend the initial annual enrollment period for the 2006 plan
year) are amortized over the period from the date incurred through
December 2007, for purposes of determining the expenses to be deducted from
Aggregate Actual Premium in determining the monthly Non-Claim Element Variance.

A.  
Definitions

Each of the following shall be as finally determined by CIGNA for applicable
periods:
“Actual Aggregate Claims Cost” means actual PDP claims costs incurred by CIGNA
or an Affiliate, net of adjustments required by CMS, including all
pharmaceutical company-related revenues, such as rebates and any other revenues
that may be received by CIGNA or an Affiliate as an offset to claims costs, and
all appropriate reserves required by CMS.
“Advanced Expense Payments” means any advanced payments made to NationsHealth
from CIGNA.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

56



--------------------------------------------------------------------------------



 



“Aggregate Actual Premium” means the total premiums received from Enrollees and
from CMS.
“Aggregate ***” means the Aggregate ***.
“Aggregate CIGNA ***” means the product of actual Enrollee months multiplied by
the CIGNA ***.
“Aggregate CIGNA Target Margin” means the CIGNA Target Margin multiplied by the
actual number of Enrollee months.
“Aggregate Expected Claims Cost” means the product of actual Enrollee months
multiplied by the Expected Claims Cost per Enrollee.
“Aggregate NationsHealth ***” means the product of actual Enrollee months
multiplied by the NationsHealth ***.
“Aggregate NationsHealth ***” means the NationsHealth Target Fee multiplied by
the actual number of Enrollee months.
“CIGNA ***” means a *** amount, calculated as the sum of *** by CIGNA in 2005
*** (the product of ***), plus, if additional CIGNA *** in any month in 2006, an
additional *** amount calculated as the additional CIGNA *** represents the rate
at which ***; provided however, the Parties understand and agree that the time
frame within which CIGNA will recoup the CIGNA *** based on the CIGNA
Development Cost Recovery Rate will be shorter or longer than *** depending upon
the actual number of Enrollees in the PDP in each month and the time period over
which CIGNA Development Costs are incurred). ***.
“CIGNA Developmental Costs” means costs paid by CIGNA for the activities
enumerated in Exhibit 2.02, subject to the limit set forth in Exhibit 2.02.
“CIGNA Funding Charge” means a financing charge of *** or such later date to
which *** and *** in the periodic calculation of the monthly amount due
NationsHealth (pursuant to Section D.2.g, below) through December 2007. No CIGNA
Funding Charge will be applied after December 2007.
“CIGNA Service Expenses” means expenses incurred by CIGNA that are specifically,
directly and reasonably related to the operation of the PDP, excluding the
expenses incurred by CIGNA or NationsHealth that are identified in Attachment A
(“Scheduled Marketing and Enrollment Expenses”) to this Exhibit 3.01, Interim
Compensation.
“CIGNA Target Margin” means a sum not to exceed *** expressed on a PEPM basis.
“CMS Contract Year Advance Expense Amount Percentage” means the sum of:
(i) NationsHealth Service Expenses that are expected to be incurred during the
12 months of the

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

57



--------------------------------------------------------------------------------



 



upcoming CMS contract year, (ii) the Aggregate NationsHealth Developmental Cost
Recovery amount expected to be realized during the upcoming CMS contract year,
and (iii) the NationsHealth Target Fee that is expected to be realized in the
upcoming CMS contract year divided by the amount of premium expected to be
collected during the CMS contract year including bad debt. During the first CMS
contract year the NationsHealth Service Expenses used in this calculation shall
exclude the expected amount of expenses that will be advanced for start-up costs
as described in Section C(1), below.
“CMS Contract Year Month” means a month within a CMS contract year.
“Developmental Costs” means the (i) NationsHealth Developmental Costs plus
(ii) CIGNA Developmental Costs.
“Expected Claim Cost per Enrollee” means the expected claims cost per Enrollee
used by CIGNA in its bid submission to CMS for the PDP pricing based on good
faith, best estimate, projections.
“Expense and Profit Premium” means the weighted average of the product of the
effective membership of the month of each of the three plan designs and the
portion of the bid intended to cover the total expense and ***.
“NationsHealth Developmental Cost Recovery Rate” means the sum of NationsHealth
Developmental Costs actually incurred by NationsHealth in 2005 divided ***,
plus, if additional NationsHealth Developmental Costs are incurred in any month
in 2006, an additional PEPM amount calculated as the additional NationsHealth
Developmental Costs *** (i.e., the NationsHealth Developmental Cost Recovery
Rate represents the rate at which NationsHealth Developmental Costs would be
fully recovered ***; provided however, the Parties understand and agree that the
time frame within which NationsHealth will recoup the NationsHealth
Developmental Costs will be shorter or longer *** depending upon the actual
number of Enrollees in the PDP in each month and the time period over which
NationsHealth Developmental Costs are incurred). Once NationsHealth has recouped
the NationsHealth Developmental Costs, the NationsHealth Developmental Cost
Recovery Rate will be zero.
“NationsHealth Developmental Costs” means costs paid by NationsHealth for the
activities enumerated in Exhibit 1.09 subject to the limit set forth in
Exhibit 1.09.
"NationsHealth Target Fee” means ***.
“NationsHealth CIGNA-Funded Interim Service Expenses” means a monthly amount
used in connection with the determination of the Non-Claim Element Variance,
calculated as follows:

  (1)  
determine the “Scheduled Marketing and Enrollment Expenses” (as described in
Attachment A) actually incurred by CIGNA or NationsHealth as authorized through
the issuance of a Joint Purchase Order during the period February 20, 2006
through

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

58



--------------------------------------------------------------------------------



 



     
May 15, 2006 (or such later date to which CMS may extend the initial annual
enrollment period for the 2006 plan year); and,
    (2)  
amortize such actual Scheduled Marketing and Enrollment Expenses on a level
monthly basis according to the following schedule: such Scheduled Marketing and
Enrollment Expenses incurred from February 20, 2006 through March 2006 shall be
amortized over the twenty-two month period extending from March 2006 through
December 2007; such Scheduled Marketing and Enrollment Expenses incurred in
April 2006 shall be amortized over the twenty-one month period extending from
April 2006 through December 2007; and such Scheduled Marketing and Enrollment
Expenses incurred in May, 2006 shall be amortized over the twenty month period
extending from May 2006 through December 2007.

If CMS extends the initial annual enrollment period for the 2006 plan year
beyond May 2006, the additional Scheduled Marketing and Enrollment Expenses for
each month of such extension shall be similarly amortized on a monthly basis
from the month incurred through December 2007. In no event shall NationsHealth
CIGNA-Funded Interim Service Expenses include expenses in connection with any
plan year other than 2006, or include any expenses reported by NationsHealth
under any category of expenses or costs defined herein, other than NationsHealth
Marketing and Beneficiary Communication Expense.
“NationsHealth ***” means actual expenses incurred by NationsHealth for services
that consist of the activities enumerated in Section 1.02 (Part D Capability),
excluding (i) those activities described in Section E of Exhibit 1.02,
(ii) those activities performed in connection with the initial establishment of
the capabilities described in Exhibit 1.02, and (iii) and any major capital
investment and any major upgrade unless the treatment for such capital
investment and major upgrade has been reasonably determined by the parties to be
a service expense, Section 1.04 (Enrollment Billing and Premium Collection),
Section 1.05 (Enrollment and Eligibility), and Section 1.06 (Enrollee Inquiries
and Grievance Processing), as well as those beneficiary communication services
enumerated in Section 1.03 that relate to post-enrollment activities only and
are not identified in Attachment A (“Scheduled Marketing and Enrollment
Expenses”) to this Exhibit 3.01, Interim Compensation.
“NationsHealth Marketing and Beneficiary Communication Expenses” means actual
expenses incurred by NationsHealth for services that consist of the activities
enumerated in Sections 1.03 (Marketing and Beneficiary Communication) provided,
however, that such expenses shall relate to pre-enrollment activities only and
shall be identified in Attachment A (“Scheduled Marketing and Enrollment
Expense”) to this Exhibit 3.01, Interim Compensation and shall have been
authorized by the issuance of a Joint Purchase Order.
“NationsHealth Service Expenses” means the total of NationsHealth Enrollment
Billing, Premium Collection, Eligibility, and Inquiry/Grievance Handling
Expenses and NationsHealth Marketing and Beneficiary Communication Expenses
“Non-Claims Element Variance” means the calculation described in Section D
(3) of Exhibit 3.01.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

59



--------------------------------------------------------------------------------



 



“PEPM” means per Enrollee per month.
“Preliminary Actual CIGNA Margin” means the Aggregate CIGNA Target Margin ***
the Non-Claims Element Variance *** the Aggregate Claims Cost Variance for the
first CMS contract year calculation.
“Preliminary Actual NationsHealth Fee” means the Aggregate NationsHealth Target
Fee ***.
“Required Target Capital Level” means *** based *** by the ***, or any *** or,
in the absence of such ***,***.
“Start-Up Month” means each of the months from September 2005 through
February 19, 2006.
“Supplemental NationsHealth Fee” means a fee to be paid if Preliminary Actual
CIGNA Margin *** and *** is less than ***. In such case, the Supplemental
NationsHealth Fee shall be *** or (ii) ***. In all other instances the
Supplemental NationsHealth Fee ***.

B.  
Establishment of Target Margin and Target Fee Levels; Year-End Reconciliation.

1.) Annual Identification of CIGNA Target Margin and NationsHealth Target Fee
Levels
By May 15, 2005 for the 2006 CMS contract year and not less *** bid submission
date (which the Parties anticipate will be the first Monday in June) for PDP
pricing for every subsequent CMS contract year CIGNA shall specify its required
CIGNA Target Margin. PDP pricing shall be determined by CIGNA.
2.) Year-End Reconciliation
No later than 180 days following the end of each CMS contract year, CIGNA shall
perform a reconciliation of monthly settlements under this Agreement. As part of
such reconciliation CIGNA will determine and pay to NationsHealth the
Supplemental NationsHealth Fee, if any, due to NationsHealth for the expiring
CMS contract year including the reconciliation of all Advance Expense Payments.
See Attachment B.
3.) Termination
A final settlement will be made within 180 days upon termination or expiration
of the Agreement to capture any late reporting of the components used in the
Monthly Settlement Process. No additional adjustment will be made for the
unamortized Developmental Costs.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

60



--------------------------------------------------------------------------------



 



C.  
NationsHealth Expense Advance Process

1.) Start-Up Months. Not later than 7 days prior to each Start-Up Month, CIGNA
and NationsHealth will mutually agree to the expected level of NationsHealth
Service Expenses for the upcoming Start-Up Month. CIGNA will make Advance
Expense Payments to NationsHealth in two equal payments of 25 percent (25%) of
this amount by the 7th and 21st of the corresponding Start-Up Month.
2.) Contract Year. Not later than the first business day of each month,
NationsHealth will provide CIGNA with a current estimate of that month’s
membership and expenses split between NationsHealth Service Expenses (excluding
NationsHealth Marketing and Beneficiary Communication Expenses) and
NationsHealth Marketing and Beneficiary Communication Expenses. CIGNA will take
the NationsHealth current month expense estimate and reproject expenses for the
remainder of the year. The projected annual NationsHealth Service Expenses
(excluding NationsHealth Marketing and Beneficiary Communication Expenses) are
then divided by the projected annual Expense and Profit Premium to calculate the
Advance Expense Percentage. Not later than 5 days following the mutual agreement
of the Advance Expense Percentage, CIGNA will make Advanced Expense Payments to
NationsHealth of the amount of the product of the Advance Expense Percentage
multiplied by the Expense and Profit Premium, net of CIGNA’s current estimate of
Enrollee bad debt.

D.  
Monthly Settlement Process

1.) Information Deliveries. Not later than 12 business days after the last day
of the preceding month NationsHealth shall furnish to CIGNA, the NationsHealth
Enrollment Billing, Premium Collection, Eligibility, and Inquiry/Grievance
Handling Expenses, the NationsHealth Marketing and Beneficiary Communication
Expenses, and the NationsHealth Developmental Costs for the preceding month. In
no event shall NationsHealth submit the same expense under more than one of the
foregoing categories. Not later than 12 business days after the last day of the
preceding month CIGNA shall furnish to NationsHealth the CIGNA Service Expenses,
the CIGNA Developmental Costs, the Scheduled Marketing and Enrollment Expenses
incurred by CIGNA and Expense and Profit Premium. NationsHealth shall furnish to
CIGNA the actual PDP enrollment. After a review period of not more than 10
business days after the date of CIGNA’s delivery of the information described
above, CIGNA shall calculate and pay the amount due to NationsHealth in
accordance with this Exhibit 3.01.
2.) Calculation of Monthly Amount due to NationsHealth
CIGNA shall calculate the amount due to NationsHealth as the sum of the
following for the prior month:

  a.)  
Actual NationsHealth *** Expenses and actual NationsHealth Marketing and
Beneficiary Communication Expenses;
    b.)   
plus *** of the ***;
    c.)   
plus Aggregate ***;

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

61



--------------------------------------------------------------------------------



 



  d.)   
plus Aggregate ***;
    e.)   
minus the ***;
    f.)   
minus ***.

3.) Determination of Non-Claim Element Variance. CIGNA shall determine the
Non-Claim Element Variance for each month as follows:
Non-Claim Element Variance shall be determined by subtracting from Expense and
Profit Premium for the prior month all of the following as calculated for the
same month:

  a.)   
***;
    b.)   
Aggregate ***;
    c.)   
Aggregate ***;
    d.)   
Aggregate ***;
    e.)   
Aggregate ***;
    f.)   
***;
    g.)   
***; and
    h.)   
NationsHealth CIGNA-Funded Interim Service Expenses (for clarification, the
monthly amortized amount of the actual Scheduled Marketing and Enrollment
Expenses incurred by NationsHealth and authorized through the issuance of a
Joint Purchase Order.)

Attachment A: Scheduled Marketing and Enrollment Expenses
Attachment B: Demonstration of Year End Variance Illustration

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

62



--------------------------------------------------------------------------------



 



Exhibit 10.2
EXHIBIT 4.03(d)
EXCEPTION TO ***
The Parties acknowledge and agree that *** except that NationsHealth and USPG
*** CIGNA shall take the necessary ***.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

63



--------------------------------------------------------------------------------



 



EXHIBIT 4.06
BUSINESS ASSOCIATE AGREEMENT
This Agreement, effective ________________, is by and between
____________________[Insert name of specific CIGNA Covered Entity], its
subsidiaries and affiliates, (“CIGNA”) and _______________ [Insert name of
vendor] (“Vendor”).
WHEREAS, CIGNA and Vendor have entered into certain agreements, including but
not limited to those agreements referred to in Appendix “A”, under which Vendor
provides certain services to CIGNA; and
WHEREAS, the parties are entering into this Agreement to comply with the Privacy
Standards and the Security Standards as those terms are defined in this
Agreement.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the parties hereby acknowledge, and in affirmation of the existing
agreements referred to in Appendix “A”, intending to be legally bound, the
parties hereto agree as follows:

I.  
DEFINITIONS

Capitalized terms used herein without definition shall have the respective
meanings assigned to such terms herein, including Part III of this Agreement.
Such defined terms shall supercede similar defined terms as set forth in the
applicable Vendor Agreements.

II.  
OBLIGATIONS OF VENDOR

Section 1. Use and Disclosure of Protected Health Information.
Vendor may use and disclose Protected Health Information only to carry out the
obligations of Vendor set forth in this Agreement, the applicable Vendor
Agreement or as required by law, subject to the provisions set forth in this
Agreement. Vendor shall neither use nor disclose Protected Health Information
for the purpose of creating de-identified information that will be used for any
purpose other than to carry out the obligations of Vendor set forth in this
Agreement or the applicable Vendor Agreement, or as required by law.
Section 2. Safeguards Against Misuse of Information.
Vendor agrees that it will implement appropriate safeguards to prevent the use
or disclosure of Protected Health Information in any manner other than pursuant
to the terms and conditions of this Agreement. Vendor shall implement
administrative, physical, and technical safeguards that reasonably and
appropriately protect the confidentiality, integrity, and availability of the
Electronic Protected Health Information that it creates, receives, maintains, or
transmits on behalf of CIGNA as required by the Security Standards.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

64



--------------------------------------------------------------------------------



 



Section 3. Reporting of Disclosures of Protected Health Information; Reporting
of Security Incidents.
Upon becoming aware of a use or disclosure of Protected Health Information in
violation of this Agreement or upon becoming aware of any Security Incident,
Vendor shall promptly report such use or disclosure or Security Incident to
CIGNA in the following time and manner: (i) any actual, successful Security
Incident will be reported to CIGNA in writing within 3 business days of the date
on which Vendor first becomes aware of such actual, successful Security Incident
and (ii) any attempted, unsuccessful Security Incident of which Vendor becomes
aware will reported to CIGNA in writing on a reasonable basis. If the Security
Standards are amended to remove the requirement to report unsuccessful attempts
of unauthorized access, this requirement shall no longer apply as of the
effective date of that amendment.
Section 4. Agreements with Third Parties.
Vendor shall ensure that any agent or subcontractor of Vendor to whom Vendor
provides Protected Health Information that is received from CIGNA, or created or
received by Vendor on behalf of CIGNA, agrees to be bound by the same
restrictions and conditions that apply to Vendor pursuant to this Agreement with
respect to such Protected Health Information. Vendor warrants and represents
that in the event of a disclosure of Protected Health Information to any third
party, Vendor will make reasonable efforts to limit the information disclosed to
the minimum that is necessary to accomplish the intended purpose of the
disclosure. Vendor shall ensure that any agent or subcontractor of Vendor to
whom Vendor provides Electronic Protected Health Information agrees to implement
reasonable and appropriate safeguards to protect such information.
Section 5. Access to Information.
In the event Vendor maintains Protected Health Information in a Designated
Record Set, Vendor shall, within five (5) business days of receipt of a request
from CIGNA, provide to CIGNA Protected Health Information in Vendor’s possession
that is required for CIGNA to respond to an individual’s request for access to
Protected Health Information made pursuant to 45 C.F.R. § 164.524 or other
applicable law. In the event any individual requests access to Protected Health
Information directly from Vendor, whether or not Vendor is in possession of
Protected Health Information, Vendor may not approve or deny access to the
Protected Health Information requested. Rather, Vendor shall, within two
(2) business days, forward such request to CIGNA.
Section 6. Availability of Protected Health Information for Amendment.
In the event Vendor maintains Protected Health Information in a Designated
Record Set, Vendor shall, within five (5) business days of receipt of a request
from CIGNA, provide to CIGNA Protected Health Information in Vendor’s possession
that is required for CIGNA to respond to an individual’s request to amend
Protected Health Information made pursuant to 45 C.F.R. § 164.526 or other
applicable law. If the request is approved, Vendor shall incorporate any such
amendments to the Protected Health Information as required by 45 C.F.R. §164.526
or other

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

65



--------------------------------------------------------------------------------



 



applicable law. In the event that the request for the amendment of Protected
Health Information is made directly to the Vendor, whether or not Vendor is in
possession of Protected Health Information, Vendor may not approve or deny the
requested amendment. Rather, Vendor shall, within two (2) business days forward
such request to CIGNA.
Section 7. Accounting of Disclosures.
Vendor shall, within ten (10) business days of receipt of a request from CIGNA,
provide to CIGNA such information as is in Vendor’s possession and is required
for CIGNA to respond to a request for an accounting made in accordance with 45
C.F.R. § 164.528 or other applicable law. In the event the request for an
accounting is delivered directly to Vendor, Vendor shall, within ten (10)
business days, forward such request to CIGNA and any such information as is in
Vendor’s possession and is required for CIGNA to respond to a request for an
accounting made in accordance with 45 C.F.R. § 164.528 or other applicable law.
It shall be CIGNA’s responsibility to prepare and deliver any such accounting
requested.
Section 8. Availability of Books and Records.
Vendor hereby agrees to make its applicable internal practices, books and
records available to the Secretary for purposes of determining CIGNA’s
compliance with the Privacy Standards and the Security Standards. The practices,
books and records subject to this Section shall include those practices, books
and records that relate to the use and disclosure of Protected Health
Information that is created by Vendor on behalf of CIGNA, received by Vendor
from CIGNA, or received by Vendor from a third party on behalf of CIGNA.
Section 9. Return of Records.
Upon the termination of each Vendor Agreement, Vendor shall, if feasible, return
or destroy all Protected Health Information received from, created or received
on behalf of CIGNA that Vendor maintains in any form under such Vendor
Agreement, and shall not retain any copies of such Protected Health Information,
or if such return or destruction is not feasible, extend the protections in this
Agreement to such Protected Health Information and limit further uses and
disclosures to those purposes that make the return or destruction of such
Protected Health Information infeasible.
Section 10. Authorization to Terminate.
Vendor hereby authorizes CIGNA to terminate the applicable Vendor Agreement and
this Agreement if it determines that Vendor has violated a material term of this
Agreement in accordance with the terms of the Vendor Agreement.
Section 11. Liability
Any and all matters concerning indemnification and/or limitations as set forth
on liability shall be as set forth in the Vendor Agreement.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

66



--------------------------------------------------------------------------------



 



III.  
DEFINITIONS FOR USE IN THIS AGREEMENT

“Designated Record Set” shall mean a group of records maintained by or for CIGNA
that is (i) the medical records and billing records about individuals maintained
by or for CIGNA, (ii) the enrollment, payment, claims adjudication, and case or
medical management record systems maintained by or for a health plan; or
(iii) used, in whole or in part, by or for CIGNA to make decisions about
individuals. As used herein, the term “Record” means any item, collection, or
grouping of information that includes Protected Health Information and is
maintained, collected, used, or disseminated by or for CIGNA.
“Electronic Media” shall mean (1) electronic storage media including memory
devices in computers (hard drives) and any removable/transportable digital
memory medium, such as magnetic tape or disk, optical disk, or digital memory
card; or (2) transmission media used to exchange information already in
electronic storage media. Transmission media include, for example, the internet
(wide-open), extranet (using internet technology to link a business with
information accessible only to collaborating parties), leased lines, dial-up
lines, private networks, and the physical movement of removable/transportable
electronic storage media. Certain transmissions, including paper, via facsimile,
and of voice, via telephone, are not considered to be transmissions via
electronic media, because the information being exchanged did not exist in
electronic form before transmission.
“Electronic Protected Health Information” shall mean Protected Health
Information that is transmitted by or maintained in Electronic Media.
“Individually Identifiable Health Information” shall mean information that is a
subset of health information, including demographic information collected from
an individual, and

  (i)  
is created or received by a health care provider, health plan, employer, or
health care clearinghouse; and
    (ii)  
relates to the past, present, or future physical or mental health or condition
of an individual; the provision of health care to an individual; or the past,
present or future payment for the provision of health care to an individual; and
(a) identifies the individual, or (b) with respect to which there is a
reasonable basis to believe the information can be used to identify the
individual; and
    (iii)  
relates to identifiable non-health information including but not limited to an
individual’s address, phone number and/or Social Security number.

“Privacy Standards” shall mean the Health Insurance Portability and
Accountability Act of 1996 and the regulations promulgated thereunder, including
the Standards for Privacy of Individually Identifiable Health Information, 45
C.F.R. Parts 160 and 164.
“Protected Health Information” shall mean Individually Identifiable Health
Information transmitted or maintained in any form or medium that Vendor creates
or receives from or on

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

67



--------------------------------------------------------------------------------



 



behalf of CIGNA in the course of fulfilling its obligations under this
Agreement. “Protected Health Information” shall not include (i) education
records covered by the Family Educational Rights and Privacy Act, as amended, 20
U.S.C. §1232g, (ii) records described in 20 U.S.C. §1232g(a)(4)(B)(iv), and
(iii) employment records held by CIGNA in its role as employer.
“Secretary” shall mean the Secretary of the Department of Health and Human
Services.
“Security Incident", as defined in 45 C.F.R. §164.304, shall mean the attempted
or successful unauthorized access, use, disclosure, modification, or destruction
of information or interference with systems operations in an information system.
“Security Standards” shall mean the Security Standards, 45 C.F.R. Parts 160 and
164, Subpart C.
“Vendor Agreements” shall mean the agreement(s) in Appendix “A”, and any other
agreement under which CIGNA may (a) disclose to Vendor Protected Health
Information or (b) Vendor may use Protected Health Information.
IV. EFFECT OF AGREEMENT
To the extent that this Agreement conflicts with the terms of the applicable
Vendor Agreement or any other agreement between CIGNA and Vendor relating to the
confidentiality of Protected Health Information received or created by Vendor on
behalf of CIGNA.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in duplicate and signed by their respective officers duly authorized to do so.

                  Date         [NAME OF VENDOR]
 
               
 
               
 
        By:      
 
               
 
               
 
          Duly Authorized    
 
               
 
                Date         [NAME OF CIGNA COMPANY]
 
               
 
               
 
        By:      
 
               
 
               
 
          Duly Authorized    

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

68



--------------------------------------------------------------------------------



 



EXHIBIT 4.07
PERMITTED SUBCONTRACTS
***
***
***

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

69



--------------------------------------------------------------------------------



 



EXHIBIT 5.04
SERVICE LEVEL REQUIREMENTS

A.  
GENERAL

These Service Level Requirements are an exhibit to the Amended and Restated
Preferred Vendor Agreement dated May 26, 2006, (the “Agreement.”) NationsHealth
shall perform the Services set forth in Article I (“Services and Obligations of
USPG”) of the Agreement in accordance with the terms of the Agreement and the
Service Levels set forth in Section B (“Service Levels”) hereof. Capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Agreement
In accordance with the Agreement, services shall be performed, at a minimum,
consistent with timeliness, accuracy and quality standards set forth in CMS
instructions and guidelines. The Service Levels defined in these Service Level
Requirements are specific to standards of timeliness, accuracy and quality in
addition to, or in excess of, the standards that are set forth in the CMS
instructions and guidelines. If CMS increases its requirements with respect to a
Service Level set forth herein such that satisfaction of the Service Level will
not meet the new CMS requirements, such Service Level shall automatically be
amended to reflect the new requirements. In addition, should the performance of
CMS, Argus Health Systems, Inc., State Pharmaceutical Assistance Programs,
brokers or agents, or other organizations outside of NationsHealth’s control
directly cause NationsHealth to fail to meet a Service Level, NationsHealth will
be relieved from its obligation to meet such Service Level for so long as such
performance by the organization persists and continues to cause such failure.
Any organization which is a direct or indirect subcontractor of NationsHealth
shall not constitute an organization which is “outside of NationsHealth’s
control.”
Frequency of Determination: On a monthly basis, CIGNA will determine whether the
performance of Services met the applicable Service Level Requirements.

B.  
SERVICE LEVELS

1.  
*** Service Levels

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

70



--------------------------------------------------------------------------------



 



a. Timeliness Service Levels
(i) *** required to be *** will be processed and ***.
“Date/time of receipt” means the date/time the paper application arrives at the
mail room, the online application is completed and made available for download
by CMS or an application is taken verbally, as the case may be.
(ii) ***: At least *** will be made to *** for each *** information will be ***
of receipt of ***.
b. Quality/Accuracy Service Levels
(i) ***: No more than *** caused by NationsHealth. A *** of no less than ***
will be performed by NationsHealth. During open enrollment, NationsHealth shall
have *** from the ***.
(ii) *** of no less than *** will be performed by NationsHealth. During open
enrollment, NationsHealth shall have ***.

2.  
Enrollment Maintenance Service Levels (Maintenance includes: ***

a. Timeliness Service Levels
(i) Processing of Enrollee Initiated Changes: *** of changes initiated by a
beneficiary that must be submitted to CMS will be processed and submitted to CMS
within *** of date/time of receipt; ***.
“Date/time of receipt” means the date/time the paper request arrives at the mail
room, a fax request is completed or a request is taken verbally, as the case may
be.
(ii) Processing of CMS Reported Changes: *** updates from the CMS *** will be
processed within *** if there are no *** and there are no new ***.
(iii) Processing of CMS Fallout: ***

  •  
*** will be *** if applicable *** of processing of *** within ***
    •  
*** will be *** and *** to the ***.

b. Quality/Accuracy Service Levels

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

71



--------------------------------------------------------------------------------



 



(i) Quality: No more than *** of all enrollee requested change records ***. ***
of no less than *** will be *** by NationsHealth. During open enrollment,
NationsHealth shall have *** from the *** the application. *** will be ***.
(ii) Accuracy: *** have the desired result: ***. *** of no less than *** by
NationsHealth. During open enrollment, NationsHealth shall have *** the
application. *** will be ***.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

72



--------------------------------------------------------------------------------



 



3.  
Fulfillment Service Levels

a. Timeliness Service Levels
(i) ***: NationsHealth will *** of standard Pre-Enrollment material within ***
of the *** within ***, provided a valid *** has been supplied.
(ii) ***: NationsHealth will *** within the timeframes mandated by CMS,
specifically including those documented in *** of the ***.
(iii) *** of all written inquiries will be mailed within ***. This service level
is capped if the number of written inquiries ***and the *** does not override a
CMS service requirement.
(iv) ***: *** will be mailed with respect to *** of all written inquiries ***
within *** of receipt. *** This service level is *** of total membership in the
plan *** will still be responded to per CMS guidelines and the *** does not
override a CMS service requirement.
(v) ***: NationsHealth will perform ***. *** updated to note that enrollee has
an ***.
b. Quality/Accuracy Service Levels
(i) *** of all *** are fulfilled. *** submitted to *** result in a *** to
Enrollee).

4.  
Claim Readiness Service Levels

a. Timeliness Service Levels
(i) Sending ***: *** will be sent to *** of the ***.
(ii) ***: *** of *** updates from the *** will be processed and sent to ***
within ***.
(iii) ***: *** from files sent to *** issues *** during the *** caused by
NationsHealth will be resolved by NationsHealth within ***.
b. Quality/Accuracy Service Levels
(i) ***: *** of all eligibility records from NationsHealth to *** due to ***
caused by NationsHealth. A *** of no less than *** of the *** will be performed
by NationsHealth. During open enrollment, NationsHealth shall have *** from the
***. *** and ***.
(ii) ***: *** of approved Enrollees have the ***: ***. *** of no less than ***
will be performed by NationsHealth. During open enrollment, NationsHealth shall
have *** from the ***. *** and ***.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

73



--------------------------------------------------------------------------------



 



5.  
Billing Service Levels

a. Timeliness Service Levels
(i) ***:

  •  
*** of enrollees who ***, excluding *** prior to August 2006, members with ***,
members where a business *** has been agreed to by CIGNA, and those members ***,
*** by NationsHealth on the ***.
    •  
*** excluding *** prior to August 2006, members with ***, members where a
business *** invoice has been agreed to by CIGNA, and those members***,***.

(ii) ***: *** received at least *** prior to the end of the month, belonging to
the plan and identifiable to an enrolled member, will be *** before the ***
before the end of the *** with the remaining *** by the next ***.

  •  
***: *** all *** will be researched and resolved within *** within *** and ***
within ***.
    •  
*** to a member or Part D adjustment will be reported to CIGNA ***.

(iii) ***: ***, excluding records with ***, will be updated before the ***month
for which the *** is applicable (***before the end of the ***).
(iv) ***: NationsHealth will perform the following *** of members for whom ***
has provided a complete *** with *** that meet the criteria for each step.

  •  
*** of members for whom *** has provided a complete *** with an *** over ***,
NationsHealth will make at least ***, ***, *** within one ***.
    •  
Send an *** and include the *** on the next ***.
    •  
For *** of members for whom *** has provided a complete *** with an *** over ***
NationsHealth will make at least ***, ***, *** within one ***.
    •  
Send an ***.
    •  
Submit *** documentation to CMS for all members who *** and are not *** the ***.

(v) Financial Reporting: NationsHealth will provide the following data feeds and
financial reports on a ***.

  •  
***.
    •  
*** to within *** by the next ***.
    •  
*** and *** to the data feeds.
    •  
*** will be reported to CIGNA with a reason (similar to as listed in *** an
estimated ***.

b. Quality/Accuracy Service Levels

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

74



--------------------------------------------------------------------------------



 



(i) ***, due to a NationsHealth error in ***, *** sent to CIGNA (i.e., no more
than *** of the number of *** on the *** sent by NationsHealth fail to be ***
due to a NH error in ***).
(ii) NationsHealth will *** with an *** of not more than ***. A *** of no less
than *** will be performed by NationsHealth. CIGNA may ***.
(iii) ***: *** on a regular basis as outlined below and be provided by the ***.
Specifically:

  •  
CMS Plan *** and *** will be *** by NationsHealth to the *** prior to the ***
and all discrepancies will be reported to CMS with *** until resolved.
    •  
*** will be *** with all differences specifically identified and researched. The
*** for the current ***. The remaining *** by the next ***. All *** items, not
due to a ***, will be *** with *** within ***, *** within *** and *** with in
***.

6.  
Call Center Service Levels

a. Timeliness Service Levels
(i) Time to Answer: ***.
(ii) Abandonment Rate: ***.
(iii) Blockage Rate: ***.
(iv) *** Block Calls: NationsHealth will not ***.
b. Quality/Accuracy Service Levels
(i) Quality: *** of calls are routed to *** for *** will be mutually agreed to
by CIGNA and NationsHealth. *** will be based on a ***:

  •  
***
    •  
***
    •  
***
    •  
***
    •  
***

NationsHealth must score within the *** of the time.
(ii) Accuracy: Monitor and review no less than ***

C.  
PENALTIES

On a monthly basis, CIGNA will determine whether the performance of ***. Each
month the *** will be ***. The monthly *** and the *** within this section. In
no event will the *** measurements will begin effective not later than
October 1, 2006 or as shown in the ***. CIGNA will also work with NationsHealth
to develop monthly *** related to NationsHealth ***. The *** set forth in this
Section C will not be the exclusive remedy to which CIGNA will be entitled to
seek in the event of a ***.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

75



--------------------------------------------------------------------------------



 



Exhibit 10.2

                              NationsHealth ***               ***           ***
    ***  
***
                       
 
    ***                
 
    ***     ***        
 
    ***     ***        
 
    ***     ***        
***
                       
 
    ***     ***        
 
    ***     ***        
 
    ***     ***        
 
    ***     ***        
 
    ***     ***        
***
                       
 
    ***     ***        
 
    ***     ***        
 
    ***     ***     ***
 
    ***     ***     ***
 
    ***     ***        
 
    ***     ***        
***
                       
 
    ***     ***        
 
    ***     ***        
 
    ***     ***        
 
    ***     ***        
 
    ***     ***        

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

76



--------------------------------------------------------------------------------



 



                              NationsHealth ***               ***           ***
    ***  
***
                       
 
    ***     ***        
 
    ***     ***        
 
    ***     ***        
 
    ***     ***        
 
    ***     ***        
 
    ***     ***        
 
    ***     ***        
 
    ***     ***        
***
                       
 
    ***     ***     ***
 
    ***     ***     ***
 
    ***     ***     ***
 
    ***     ***     ***
 
    ***     ***        
 
    ***     ***     ***
***
                       
 
            ***        

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

77



--------------------------------------------------------------------------------



 



***

                              For illustrative               purposes only:  
Monthly ***   ***     ***  
***
    ***     ***
***
    ***     ***
***
    ***     ***
***
    ***     ***
***
    ***     ***
***
    ***     ***
***
    ***     ***
***
    ***     ***
***
    ***     ***

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

78



--------------------------------------------------------------------------------



 



EXHIBIT 6.03
DATA
1.0 Ownership of CIGNA Data. All CIGNA Data is, or shall be, and shall remain
the property of CIGNA and shall be deemed CIGNA Confidential Information. Other
than as necessary for USPG’s or NationsHealth’s performance under this
Agreement, without CIGNA’s approval (in its sole discretion), the CIGNA Data
shall not be (a) used by USPG or NationsHealth, (b) disclosed, sold, assigned,
leased or otherwise provided to third parties by USPG or NationsHealth or to
other third parties or (c) commercially exploited by or on behalf of USPG or
NationsHealth. USPG and NationsHealth shall not possess or assert liens or other
rights in or to CIGNA Data. To the extent applicable, USPG and NationsHealth
hereby irrevocably and perpetually assign, transfer and convey to CIGNA without
further consideration all of its and their right, title and interest in and to
the CIGNA Data. Upon request by CIGNA, and at CIGNA’s expense, USPG and/or
NationsHealth shall execute and deliver any financing statements or other
documents that may be necessary or desirable under any Law to preserve, or
enable CIGNA to enforce, its rights hereunder with respect to the CIGNA Data
1.1 Correction of Errors. USPG and or NationsHealth shall promptly correct any
errors or inaccuracies in the CIGNA Data and the reports delivered to CIGNA
under this Agreement, to the extent caused by USPG or NationsHealth. If
requested, and at CIGNA’s request expense, USPG and or NationsHealth shall
promptly correct any other errors or inaccuracies in the CIGNA Data or such
reports.
1.2 Return of Data. Upon request by CIGNA at any time during the term of this
Agreement and upon expiration or termination of this Agreement (or at the end of
the Termination Assistance Period if directed by CIGNA), USPG and or
NationsHealth shall (a) promptly return to CIGNA, in the format and on the media
requested by CIGNA, all or any part of the CIGNA Data and (b) erase or destroy
all or any part of the CIGNA Data in USPG’s or NationsHealth’s possession, in
each case to the extent so requested by CIGNA. Any archival tapes containing
CIGNA Data shall be used by USPG or NationsHealth solely for back-up purposes.
1.3 Reconstruction. USPG and NationsHealth shall be responsible for developing
and maintaining procedures for the reconstruction of lost CIGNA Data to the
extent the storage of such CIGNA Data is under USPG’s or NationsHealth’s
control. USPG and/or NationsHealth shall correct, at CIGNA’s request and sole
discretion and at no charge to CIGNA, any destruction, loss or alteration of any
CIGNA Data caused by USPG, NationsHealth, or any of their while in USPG’s
possession or under USPG’s control.
1.4 Data Safeguards. USPG and NationsHealth shall establish and maintain
safeguards against the destruction, loss, or alteration of CIGNA Data in the
possession of USPG or NationsHealth.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

79



--------------------------------------------------------------------------------



 



2.0 Ownership of NationsHealth Data. All NationsHealth Data is, or shall be, and
shall remain the property of NationsHealth and/or USPG. Other than as necessary
for CIGNA’s performance under this Agreement, the NationsHealth Data shall not,
without NationsHealth’s or USPG’s approval (in their sole discretion), be
(a) used by CIGNA, (b) disclosed, sold, assigned, leased or otherwise provided
to third parties by CIGNA or to other third parties or (c) commercially
exploited by or on behalf of CIGNA. CIGNA shall not possess or assert liens or
other rights in or to NationsHealth Data. To the extent applicable, CIGNA hereby
irrevocably and perpetually assigns, transfer and conveys to NationsHealth
and/or USPG without further consideration all of its right, title and interest
in and to the NationsHealth Data. Upon request by NationsHealth or USPG and at
NationsHealth and/or USPG’s expense, CIGNA shall execute and deliver any
financing statements or other documents that may be necessary or desirable under
any Law to preserve, or enable NationsHealth or USPG to enforce, their rights
hereunder with respect to the NationsHealth Data.
2.1 Return of Data. Upon request by NationsHealth or USPG, at any time during
the term of this Agreement and upon expiration or termination of this Agreement
(or at the end of the Termination Assistance Period if directed by NationsHealth
or USPG), CIGNA shall (a) promptly return to NationsHealth or USPG, in the
format and on the media requested by NationsHealth or USPG, all or any part of
the NationsHealth Data or (b) erase or destroy all or any party of the
NationsHealth Data in CIGNA’s possession, in each case to the extent to
requested by NationsHealth or USPG. Any archival tapes containing NationsHealth
Data shall be used by CIGNA solely for back-up purposes.
3.0 Duplicative Data Fields. The Parties agree that there may be duplicative
data fields in the CIGNA Data and the NationsHealth Data.
4.0 Intellectual Property
4. 1 During the term of this Agreement, USPG and NationsHealth shall assist
CIGNA or its designee, at CIGNA’s expense, in every reasonable way to secure all
of CIGNA’s worldwide rights, title and interest in CIGNA Intellectual Property
in any and all countries, including the disclosure to CIGNA of all pertinent
information and data with respect thereto, the execution of all applications,
registrations, filings, specifications, oaths, assignments, confirmation of
assignments and all other instruments which CIGNA shall deem reasonably
necessary or appropriate in order to apply for and obtain such rights, title and
interest and in order to assign and convey to CIGNA, its successors, assigns and
nominees the sole and exclusive rights, title and interests in and to CIGNA
Intellectual Property. USPG and NationsHealth further agree that their
obligation to execute or cause to be executed any such instrument or papers
shall continue after the expiration or termination of this Agreement. If
testimony or information relative to any of said matters or related to any
interference or litigation is requested by CIGNA either during the term of this
Agreement or following its expiration or termination, USPG and NationsHealth
agree to give all information and testimony and do all things reasonably
requested by CIGNA and at CIGNA’s expense. If CIGNA is unable because of USPG’ s
and/or NationsHealth refusal or dissolution to secure a signature by or on
behalf of USPG to apply for or to pursue any application, registration, filing
or other instrument for any United States or foreign intellectual property
rights covering the CIGNA Intellectual Property, then USPG hereby irrevocably
designates and appoints CIGNA and its duly authorized officers

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

80



--------------------------------------------------------------------------------



 



and agents as USPG’s agent and attorney in fact, to act for and on USPG’ s and
NationsHealth’s behalf and stead to execute and file any such application,
registration, filing or other instrument, and to do all other lawfully permitted
acts to further the prosecution and issuance of such intellectual property
rights, with the same legal force and effect as if executed by USPG or
NationsHealth.
4.2 During the term of this Agreement, CIGNA shall assist NationsHealth, USPG or
its or their designee, at NationsHealth or USPG’s expense, in every reasonable
way to secure all of NastionsHealth’s or USPG’s worldwide rights, title and
interest in NationsHealth/USPG Intellectual Property in any and all countries,
including the disclosure to NationsHealth or USPG of all pertinent information
and data with respect thereto, the execution of all applications, registrations,
filings, specifications, oaths, assignments, confirmation of assignments and all
other instruments which NationsHealth or USPG shall deem reasonably necessary or
appropriate in order to apply for and obtain such rights, title and interest and
in order to assign and convey to NationsHealth, USPG, its or their successors,
assigns and nominees the sole and exclusive rights, title and interests in and
to the NationsHealth/USPG Intellectual Property. CIGNA further agree that their
obligation to execute or cause to be executed any such instrument or papers
shall continue after the expiration or termination of this Agreement. If
testimony or information relative to any of said matters or related to any
interference or litigation is requested by NationsHealth or USPG either during
the term of this Agreement or following its expiration or termination, CIGNA
agrees to give all information and testimony and do all things reasonably
requested by NationsHealth or USPG and at NationsHealth’s or USPG’s expense. If
NationsHealth or USPG is unable because of CIGNA’s refusal or dissolution to
secure a signature by or on behalf of NationsHealth or USPG to apply for or to
pursue any application, registration, filing or other instrument for any United
States or foreign intellectual property rights covering the NationsHealth/USPG
Intellectual Property, then CIGNA hereby irrevocably designates and appoints
NationsHealth and USPG and their duly authorized officers and agents as CIGNA’s
agent and attorney in fact, to act for and on CIGNA’s behalf and stead to
execute and file any such application, registration, filing or other instrument,
and to do all other lawfully permitted acts to further the prosecution and
issuance of such intellectual property rights, with the same legal force and
effect as if executed by CIGNA.
5.0 Continued Provision of Services
5.1 Business Continuation.. USPG and NationsHealth shall (a) within 180 days
after the original Effective Date (May 4, 2005), develop a detailed disaster
recovery and business continuation plan, including resource and infrastructure
requirements that shall enable USPG and NationsHealth to provide the Services in
accordance with this Agreement, (b) during the term of this Agreement, implement
and comply with the disaster recovery and business continuation services
described in this Exhibit 7.03 and the plans developed pursuant to sub-section
(a) above and (c) test and successfully verify to CIGNA that the disaster
recovery and business continuation plan is fully operational and capable of
restoring operations so that USPG or NationsHealth is providing the Services as
contemplated in this Agreement. Upon the discovery by USPG or NationsHealth of a
disaster or business interruption, USPG or NationsHealth shall promptly provide
CIGNA and the impacted CIGNA entities with a notice of a disaster or business
interruption or otherwise affecting the provision or receipt of the Services.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

81



--------------------------------------------------------------------------------



 



5.2 Implementation of Plan and Restoration of Services. In the event of a
disaster or business interruption (including a Force Majeure Event, as defined
below), USPG and NationsHealth shall implement or cause to be implemented the
disaster recovery and business continuation plan. In the event USPG and
NationsHealth do not implement, or cause to be implemented, the disaster
recovery and business continuation plan and restore the Services in accordance
with such plan as set forth in this Exhibit CIGNA may terminate this Agreement
in whole or in part, for cause upon notice to USPG and NationsHealth without
regard to any cure period and CIGNA may pursue any and all available rights and
remedies. In the event of a disaster, USPG shall not increase its charges under
this Agreement or charge any CIGNA entity usage fees in addition to the fees to
be paid under this Agreement.
5.3 Force Majeure. If and to the extent that the performance by CIGNA or USPG or
NationsHealth (an “Affected Party”) of any of its obligations pursuant to this
Agreement, as applicable, is prevented, hindered or delayed directly by an act
of God, riot, war, earthquake, acts of terrorism by public enemy, strikes,
lockouts or labor disputes or any other similar cause beyond the reasonable
control of such Affected Party (excluding labor disputes or strikes involving a
Party’s own personnel) (each, a “Force Majeure Event”), and such
non-performance, hindrance or delay could not have been prevented by reasonable
precautions, then the Affected Party shall be excused for such hindrance, delay
or non-performance, as applicable, of those obligations affected by the Force
Majeure Event for as long as such Force Majeure Event continues and the Affected
Party continues to use commercially diligent efforts to recommence performance
whenever and to whatever extent reasonably possible without delay, including
through the use of alternate sources, workaround plans or other means; provided,
however, that the use of such alternate sources, workaround plans or other means
shall cease, upon the cessation of the Force Majeure Event. For so long as a
Force Majeure Event continues, the non-Affected Party shall, upon the Affected
Party’s reasonable request cooperate with the Affected Party. The Affected Party
shall immediately notify the other Party of the occurrence of the Force Majeure
Event and describe in reasonable detail the nature of the Force Majeure Event.
The occurrence of a Force Majeure Event does not excuse, limit or otherwise
affect USPG’s obligation to provide either normal recovery procedures or any
other disaster recovery services, except to the extent that such procedures or
services are directly affected by such Force Majeure Event. For the avoidance of
doubt but without limiting the foregoing, each party shall be deemed in breach
of this Agreement for failures to perform its obligations other than failures
due to Force Majeure Events.
5.4 Alternate Source. If and for so long as any Force Majeure Event prevents, or
substantially hinders or delays, the performance of any critical Service for
longer than the recovery period specified in the applicable disaster recovery
and business continuation plan, CIGNA may procure part or all of the Services
from an alternate source (after consultation with USPG) in which case CIGNA
shall have no obligation to compensate USPG for the Services for time period
that the Services, or part of them, are procured from an alternate source.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

82



--------------------------------------------------------------------------------



 



EXHIBIT 11.01
SERVICING PROCEDURES
To allow CIGNA to effect a smooth transition in the provision of Services under
the Strategic Agreement the following servicing procedures shall be implemented.
Source Code Escrow: NationsHealth and CIGNA will arrange for a third party
escrow agent at CIGNA’s expense. NationsHealth shall place in escrow the source
code of the NationsHealth- developed software programs the (“Source Code”) used
by NationsHealth in connection with the performance of the Services under the
Agreement (the “Software.”) Upon the occurrence of the Triggering Event (defined
below), the escrow agent will release the Source Code to CIGNA upon CIGNA’s
written request, at no additional cost to CIGNA. NationsHealth shall update the
escrowed Source Code daily unless CIGNA specifies less frequent updates.
Back-Up Site Setup and Operation: NationsHealth agrees to replicate the PDP
member servicing capabilities and member servicing database to a back-up site
under CIGNA’s ownership or control. CIGNA shall procure the back-up site, and
pay for all direct and indirect expenses and costs associated with the
procurement, management and maintenance of the back-up site. NationsHealth
and/or USPG will provide know-how, expertise, and personnel resources to assist
CIGNA, without cost to CIGNA, in replicating the functionality of the member
servicing capabilities and member servicing database.
Back-Up Site Testing: CIGNA shall have the right to periodically test the PDP
member servicing functions operating at the back-up site to verify the site’s
readiness.
Triggering Event: The Triggering Event shall be deemed to have taken place upon
the occurrence of a “For Cause” termination event as described in
Section 5.04(e) of the Strategic Agreement, or in the event that USPG and
NationsHealth no longer offer the Services.
Servicing Transition: Upon the occurrence of the Triggering Event, CIGNA may
commence production use of the backup site and perform the Part D member
servicing functions without further notice to, or consultation with,
NationsHealth and without electing to terminate this Strategic Agreement.
Grant of License: NationsHealth hereby grants to CIGNA, at no additional cost to
CIGNA, a non-exclusive, non-transferable, non-sublicensable, royalty-free
license to use one complete copy of the Software, including the Source Code once
released from escrow upon the occurrence of the Triggering Event, used by
NationsHealth in connection with the performance of the Services under the
Strategic Agreement to enable CIGNA to perform the Services for its own benefit
as described in this Exhibit 11.01. As between NationsHealth and CIGNA, CIGNA
acknowledges that the Software and Source Code are the sole and exclusive
property of NationsHealth and that CIGNA has no rights in the Software and
Source Code except those

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

83



--------------------------------------------------------------------------------



 



expressly granted by the Strategic Agreement. For the avoidance of doubt, the
license described herein shall survive the termination of the Strategic
Agreement.
Telephone Number Transitioning: Upon the occurrence of the Triggering Event
CIGNA shall have the right to instruct NationsHealth to port the Part D member
servicing 800 numbers to CIGNA. CIGNA shall then control the routing of these
800 numbers.
Servicing Staff Continuity: CIGNA and NationsHealth agree to allow CIGNA to
employ up to 10 NationsHealth Part D member services agents to facilitate the
continuous provision of the Services. These member services agents shall
continue to perform Part D member services on the NationsHealth database under
the direction of NationsHealth. Upon the occurrence of a Triggering Event, CIGNA
may employ up to 10 other personnel of NationsHealth to facilitate the
continuous provision of the Services. In such event, NationsHealth agrees to
waive any applicable non-competes with respect to such personnel.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

84